Exhibit 10.1

EXECUTION COPY

ASSET PURCHASE AGREEMENT

AMONG

MIDAS INTERNATIONAL CORPORATION

AND

G.C. & K.B. INVESTMENTS, INC.,

NEW ENGLAND, INC.,

SPEEDEE INTERNATIONAL, INC.,

SPEEDEE OPERATING COMPANY, LLC,

SPEEDEE OIL CHANGE SYSTEMS, INC.,

GARY L. COPP

AND

KEVIN M. BENNETT

DATED

MARCH 30, 2008

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page

1.

   Purchase and Sale of Assets.    1

2.

   Assumed Liabilities.    5

3.

   Retained Liabilities.    5

4.

   Purchase Price; Allocation.    7

5.

   Indemnity Holdback; Company-Owned Store Holdback; Incentive Holdback.    8

6.

   Closing of the Transaction.    9

7.

   Sellers’ and Owners’ Additional Closing Deliveries.    9

8.

   Buyer’s Additional Closing Deliveries.    10

9.

   Representations and Warranties of Sellers and Owners.    11

10.

   Representations and Warranties of Buyer.    29

11.

   Additional Covenants.    30

12.

   Transactions Prior to Closing    39

13.

   Conditions Precedent.    44

14.

   Termination.    46

15.

   Indemnification.    47

16.

   Definitions.    53

17.

   Miscellaneous.    57

 

Exhibit A   Bill of Sale, Assignment and Assumption Exhibit B   Intentionally
Omitted Exhibit C   Assignment of Contracts Exhibit D   Indemnity Holdback
Escrow Agreement Exhibit E   Form of Consulting Agreement Exhibit F   Lease
Assignment Agreement Exhibit G   Lease Control Agreement Exhibit H  
Company-Owned Store Holdback Escrow Agreement Exhibit I   Incentive Holdback
Escrow Agreement

 

-i-



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into
effective as of 12:01 a.m. March 30, 2008, by and among MIDAS INTERNATIONAL
CORPORATION, a Delaware corporation (or its designee(s) as permitted pursuant to
Section 17(d)) (“Buyer”), G.C. & K.B. INVESTMENTS, INC., a Louisiana corporation
(“GCKB Inc.”), NEW ENGLAND, INC., a Louisiana corporation (“New England”),
SPEEDEE INTERNATIONAL, INC., a Louisiana corporation (“International”), SPEEDEE
OPERATING COMPANY, LLC, a Louisiana limited liability company (“Operating”),
SPEEDEE OIL CHANGE SYSTEMS, INC., a Louisiana corporation (“SOCS”), GARY L. COPP
(“Copp”) and KEVIN M. BENNETT (“Bennett”). GCKB Inc., New England,
International, Operating and SOCS are sometimes collectively referred to herein
as “Sellers” and sometimes individually as a “Seller.” Copp and Bennett are
sometimes collectively referred to herein as “Owners” and sometimes individually
as an “Owner.” Buyer, Sellers and Owners are sometimes referred to herein as a
“Party” or collectively as the “Parties.”

RECITALS

Owners in the aggregate, directly or indirectly, own all of the issued and
outstanding capital stock and equity interests of Sellers.

Sellers are in the business of franchising and owning automotive service centers
specializing in fast-lube, and automotive maintenance and repair services (the
“Business”).

Subject to the terms and conditions set forth in this Agreement, Sellers desire
to sell to Buyer, and Buyer desires to acquire from Sellers, all of the assets
of Sellers (other than Excluded Assets) used in, and certain liabilities of
Sellers, in connection with the Business.

Certain defined terms used herein are defined in Section 16 hereof. Section 16
also contains an index of terms defined in the body of this Agreement and a
reference to the section where such terms are defined.

NOW, THEREFORE, in consideration of the mutual promises herein made, and in
consideration of the representations, warranties, and covenants herein
contained, the Parties agree as follows:

1. Purchase and Sale of Assets.

(a) At the Closing, and except for the Excluded Assets, Buyer shall buy from
Sellers, and Sellers shall sell, transfer and convey to Buyer, all of the assets
owned by Sellers and used in the Business, free and clear of any Liens. The
assets being purchased by Buyer are hereinafter referred to as the “Acquired
Assets” which shall include without limitation the following as of the Closing:

(i) all Franchise Agreements with franchisees, including those listed on
Schedule 1(a)(i) (including all master franchise agreements with New England and
International);



--------------------------------------------------------------------------------

(ii) all materials and supplies, work-in-process, finished goods and other items
of inventory held for sale or used in the Business;

(iii) all machinery, equipment, furniture, fixtures, leasehold improvements,
vehicles, and other tangible personal property owned or leased by any Seller;

(iv) Sellers’ rights under all real and personal property Leases (as such term
is defined in Section 9(k) hereof) and any security deposits with respect
thereto;

(v) all Intellectual Property (as such term is defined in Section 9(l) hereof),
including all goodwill associated therewith, computer software, licenses and
sublicenses granted to Sellers including without limitation, all rights in,
licenses to and continuing use of the “Peachtree” accounting software, and
rights thereunder, including any and all rights of Sellers to the names
“SpeeDee,” “SpeeDee Oil Change & Tune-Up,” and “Mr. SpeeDee,” the logos
described on Schedule 1(a)(v) and any derivative thereof or related thereto and
all telephone numbers, telecopy numbers, domain names and proprietary rights of
or related to the Business (collectively, “Intangible Assets”);

(vi) to the extent they are transferable, all customer, supplier and performance
agreements (including with Chevron/Texaco and Service Champ), contracts,
purchase orders and other similar arrangements of Sellers, (including those with
the San Francisco Giants, the Oakland Athletics and the New Orleans Zephyrs)
including also those (1) set forth on Schedule 9(n) attached hereto and (2) not
set forth on Schedule 9(n) due solely to the specific dollar threshold or the
specific number of days’ notice to terminate threshold contained in Section 9(n)
(collectively, together with the Franchise Agreements, the “Assumed Contracts”),
other than such agreements, contracts, purchase orders or other similar
arrangements, the Obligations under which are deemed to be Retained Liabilities;

(vii) all prepaid expenses, advance payments, prepaid royalty income and
franchise fees, deposits, including advertising fund deposits, payments, or
advances paid by franchisees (the “Advertising Fund Deposits”) and all unapplied
deposits paid by prospective franchisees (“Prospective Franchisee Deposits”) and
the balance of all bank accounts containing Advertising Fund Deposits,
Prospective Franchisee Deposits and other prepayments;

(viii) all rebates, settlements, claims, refunds, rights of recovery, rights of
set off and rights of recoupment of any kind relating to the Assumed Contracts;

 

-2-



--------------------------------------------------------------------------------

(ix) all rights, claims and benefits of any Seller in, to or under any
(i) (A) employee confidentiality agreements entered into by any Seller,
(B) confidentiality or secrecy agreements entered into by any Seller with third
parties that relate to the use or disclosure of confidential information and
(C) non-competition agreements entered into by any Seller with companies and
Persons affiliated with companies acquired by any Seller or any of their
predecessors; and (ii) express or implied warranties from the suppliers of goods
or services (including any coverage rights under product liability or other
insurance maintained by any of such suppliers) for the benefit of any Seller ;

(x) all franchises, approvals, permits, licenses, orders, registrations,
certificates, variances and similar rights obtained from governments and
governmental agencies (collectively, “Permits”) to the extent transferable to
Buyer;

(xi) the right to receive mail and other communications addressed to Sellers
including, mail and communications from franchisees, subfranchisors,
subfranchisees, customers, suppliers, distributors, agents and others relating
to the Business and payments with respect to the Acquired Assets;

(xii) access to and copies of all books, records (including maintenance records,
inventory management records, quality assurance records and quality control
records), ledgers, files, documents, correspondence, lists, drawings,
specifications, customer lists, mailing lists, software and written code
relating thereto, databases, studies, reports and other printed or written
materials and digital information, in each case only to the extent relating to
the Business and/or the Acquired Assets (the “Records”);

(xiii) advertising and promotional materials, to the extent relating to the
Business and/or the Acquired Assets;

(xiv) all of Operating’s interests in the “Company-Owned Stores” listed on
Schedule 1(a)(xiv);

(xv) all claims of any Seller in, to or under all insurance policies maintained
by Seller for losses to be paid for the Business or the Acquired Assets;

(xvi) the goodwill of Sellers relating to the Business; and

(xvii) all other property, tangible or intangible, owned by any Seller as of the
Closing Date which is used in connection with Business and which is not an
Excluded Asset.

The Acquired Assets shall include the foregoing assets, other than the Excluded
Assets, whether or not: (i) reflected on the Financial Statements;
(ii) depreciated to a zero value; or (iii) contingent in nature.

 

-3-



--------------------------------------------------------------------------------

(b) Notwithstanding any implication to the contrary contained in this Agreement,
including Section 1(a), the Acquired Assets shall not include the following
(collectively, the “Excluded Assets”):

(i) FTB LLC, SpeeDee Oil Change, Inc., CB&T LP, TCB Partnership, (collectively,
the “Excluded Entities”) and the real estate interests owned or any other
property, tangible or intangible, owned by the Excluded Entities;

(ii) cash, cash equivalents and marketable securities of Sellers as of the
Closing Date, other than Advertising Fund Deposits and Prospective Franchisee
Deposits, which constitute part of the Acquired Assets;

(iii) all accounts receivable, notes, bonds and other evidences of indebtedness
and rights to receive payments relating thereto;

(iv) Sellers’ supplier agreements with AUTOZONE, CARQUEST, NAPA and Prends and
the other contracts and agreements set forth on Schedule 1(b)(iv) (“Excluded
Contracts”);

(v) the life insurance policies or the cash surrender value of life insurance
policies on the lives of the Owners;

(vi) the items of personal property identified on Schedule 1(b)(vi), attached
hereto; including, among other things, the office furniture in Owners’ and the
general counsel’s office, certain pictures and other memorabilia.

(vii) any right, title, or interest of any Seller in, to and under all claims,
causes of action, refunds, rights of recovery, rights of setoff and rights of
recoupment of any kind against, relating to or pursuant to any Assumed Contract
to the extent that any such claim, cause of action, refund, or other right
relates to a liability or obligation of a Seller which is not assumed by Buyer
or a liability or obligation for which Buyer is indemnified pursuant to
Section 15;

(viii) the organizational minute books, ownership interest records and tax
returns of each Seller and all local, state, federal and foreign income and
franchise or property tax credits, refund claims and deferred tax benefits of
each Seller to the extent any of the same relate to any of the Acquired Assets
and/or the Business and any period ending prior to the Closing Date; provided,
however, Buyer shall have the option to retain a copy of any of these documents
and/or records;

(ix) all of Sellers’ rights with respect to any employee benefit plans or the
like relating to any employee of the Business, including the Benefit Plans (as
defined in Section 9(r) hereof), but only to the extent not earned by, or
accrued on behalf of, any of Sellers’ employees; and

(x) any of the rights of Sellers or Owners under this Agreement.

 

-4-



--------------------------------------------------------------------------------

(c) To the extent that any Acquired Asset is not assigned or not assignable to
Buyer or if any necessary consent to such assignment shall not have been
obtained by Sellers or Owners as of the Closing Date, this Agreement shall not
constitute an assignment or attempted assignment of such Acquired Asset.
Schedule 1(c) shall list Acquired Assets not assigned or not assignable to Buyer
which are subject to this provision. With respect to any such Acquired Asset,
from and after the Closing, Sellers and/or Owners shall use their reasonable
best efforts to obtain any necessary consents and/or assignments. If such
consents and/or assignments are not obtained, Sellers and/or Owners (i) shall
cooperate in any reasonable arrangement designed to provide Buyer with the
benefits of such Acquired Asset, and (ii) shall enforce at the request of Buyer
any rights of Sellers or Owners arising from such Acquired Asset (including a
right of termination). Buyer agrees (subject to the immediately preceding
sentence) to use reasonable efforts to perform any obligations relating to an
Acquired Asset for which benefits are being provided to Buyer in accordance with
the preceding sentence to the same extent required of Sellers.

2. Assumed Liabilities.

Buyer shall assume only the following liabilities of Sellers or Owners (the
“Assumed Liabilities”) (i) Sellers’ liabilities and obligations under the
Assumed Contracts, but only to the extent such liabilities and obligations arise
or accrue after the Closing Date, which Buyer shall assume and pay, perform or
discharge, as appropriate; provided, however, Buyer shall not assume or be
responsible for any such liabilities or obligations which arise from breaches
thereof or defaults thereunder by Sellers or Owners, all of which liabilities
and obligations shall constitute Retained Liabilities, (ii) obligations to
return Prospective Franchisee Deposits, if any, delivered to Buyer at Closing in
the event Buyer does not sell such franchises post-Closing; and (iii) existing
advertising commitments (“Assumed Advertising Commitments”) to the extent of the
Advertising Fund Deposits delivered to Buyer at Closing.

3. Retained Liabilities.

Except as otherwise set forth in Section 2 and subject to the provisions of
Section 15, Buyer shall not assume any liabilities or obligations of any Seller
or Owner of any type or description. Without limiting the foregoing, the Parties
expressly acknowledge and agree that Sellers and Owners shall retain, and Buyer
shall not assume, or be responsible for, or liable with respect to, any
liabilities or obligations of Sellers, or otherwise relating to the Business or
any present or former owner or operator thereof, whether or not, associated
with, or arising from, any of the Acquired Assets or the Business, whether
fixed, contingent, or otherwise, known or unknown (collectively referred to
hereinafter as “Retained Liabilities”) including without limitation:

(a) all liabilities and obligations relating to, based in whole or in part on
events or conditions occurring or existing in connection with, or arising out
of, the Business as operated prior to the Closing, or the ownership, possession,
use, operation or sale or other disposition of the Acquired Assets (or any other
assets, properties, rights or interests associated, at any time prior to the
Closing with the Business) prior to the Closing, which are not Assumed
Liabilities including without limitation a pro rata portion of the operating
expenses including rent, utilities, etc.;

 

-5-



--------------------------------------------------------------------------------

(b) accounts payable and accrued expenses as of the Closing Date, other than
Assumed Advertising Commitments, provided that any amounts in excess of the
amount of Advertising Fund Deposits delivered to Buyer at Closing shall be
Retained Liabilities;

(c) liabilities or obligations of any Seller, Owner or Excluded Entity for
indebtedness owed to a third party (including any guaranty obligations to GE
Capital related to the real estate owned by the Excluded Entities);

(d) with the exception of the Standby Leases, any liability or obligation
relating to any of the Excluded Assets;

(e) any Taxes, customs duties or other fees, assessments or charges of any kind
whatsoever, together with any interest and any penalties, additions to tax or
additional amounts imposed by any taxing authority (domestic or foreign) or
governmental authority against any Seller due or becoming due by reason of
(A) the conduct of the Business, (B) the ownership, possession, use, operation,
purchase, acquisition or disposition of the Acquired Assets, or (C) otherwise
arising from the transactions contemplated by this Agreement;

(f) all liabilities and obligations to any Person at any time employed by any
Seller or any Seller’s predecessor-in-interest in the Business or otherwise, at
any time or to any such Person’s spouses, children, other dependents or
beneficiaries, with respect to incidents, events, exposures or circumstances
occurring at any time during the period or periods of any such Persons’
employment by any Seller or any Seller’s predecessor-in-interest, whenever such
claims mature or are asserted, including, without limitation, all liabilities
and obligations arising (A) under any Benefit Plans, (B) under any employment,
wage and hour restriction, equal opportunity, discrimination, plant closing or
immigration and naturalization laws, (C) under any collective bargaining laws,
agreements or arrangements, (D) in connection with any workers’ compensation or
any other employee health, accident, disability or safety claims or (E) all
other employment related obligations, including accrued but unpaid wages,
bonuses, severance payments, accrued vacation liabilities and health care
continuation (“COBRA”) liabilities and any stay-bonus or severance obligations;

(g) all liabilities and obligations relating to any litigation, action, suit,
claim, investigation or proceeding pending at Closing, or constituted hereafter,
based in whole or in part (to the extent such part occurred prior to the
Closing) on events or conditions occurring or existing in connection with, or
arising out of, or otherwise relating to, the Business as operated by Sellers or
their predecessors-in-interest, or the ownership, possession, use, operation,
sale or other disposition prior to the Closing of any of the Acquired Assets (or
any other assets, properties, rights or interests associated with the Business
at any time prior to the Closing), including without limitation, relating to or
arising out of the lawsuit entitled G.C. & K.B. Investments and SpeeDee Oil
Change Systems, Inc. v. Zenon Komarczyk (Case No. (05-0333 MMC), any claims
relating to the enforcement of the Compromise Settlement

 

-6-



--------------------------------------------------------------------------------

Agreement by and Release between G.C. & K.B. Investments, Inc. and Joseph Sharp
and the lawsuit entitled Mike Soab vs. SpeeDee Oil Change & Tune-Up. (Case
No. 06-5985, Civil District Court For the Parish of Orleans ) collectively
referred to as the “Retained Legal Liabilities”;

(h) all liabilities and obligations relating to the Business or the Acquired
Assets (or any other assets, properties, rights or interests associated with the
Business or the Acquired Assets at any time prior to the Closing), based in
whole or in part on events or conditions occurring or existing prior to the
Closing and connected with, arising out of or relating to any dispute for
services rendered, including, without limitation, claims for refunds, returns
and consequential damages, including without limitation customer claims;

(i) all liabilities and obligations relating to, based in whole or in part on
events or conditions occurring or existing in connection with, or arising out
of, any and all assets, properties, rights and interests which are not being
acquired by Buyer hereunder;

(j) all liabilities and obligations of any Seller, any Owner or any of their
officers, shareholders, directors, managers, members, employees, consultants,
franchisees or agents, arising out of, or relating to, this Agreement or the
transactions contemplated hereby, whether incurred prior to, at, or subsequent
to the Closing, including relating to all finders’ or brokers’ fees and
expenses, and any and all fees and expenses of any attorneys, accountants or
other professionals retained by or on behalf of Sellers and/or Owners,

(k) all liabilities and obligations incurred by any Seller, any Owner, any
Excluded Entity or their officers, shareholders, directors, managers, members,
agents, consultants or employees after the Closing; and

(l) any other liability or obligation of any Seller or, any Owner not expressly
assumed by Buyer pursuant to Section 2, including without limitation any
intercompany liabilities from any Sellers or affiliates of Sellers or Owners.

4. Purchase Price; Allocation.

(a) The purchase price for the Acquired Assets and restrictive covenants is
payable in cash on the Closing Date, (i) Twenty Million Seven Hundred Fifty
Thousand Dollars ($20,750,000.00), (ii) less (A) the Indemnity Holdback, (B) the
Company-Owned Store Holdback, (C) the Incentive Holdback; (D) customary
prorations, if any, with respect to the Business, and (E) any agreed upon
prorations/ credits in writing relating to the Assumed Contracts, and/or
(F) other prorations agreed upon by the Parties in writing prior to Closing (the
“Purchase Price”).

(b) The Purchase Price shall be allocated among the Acquired Assets as follows:
(i) $50,000.00 to inventory; (ii) $150,000.00, which represents the book value
of IRC Sec. 1245 assets; (iii) $3,950,000.00 to franchise agreements;
(iv) $8,200,000.00 to goodwill; and (v) $8,400,000.00 to trademarks and
tradenames (the “Tax Allocation Statement”). Such Tax

 

-7-



--------------------------------------------------------------------------------

Allocation Statement shall be used by the Parties in preparing (i) Form 8594,
Asset Acquisition Statement, for each of Buyer and each Seller, and (ii) Buyer’s
and Sellers’ tax returns. Buyer and Sellers shall each file Form 8594, prepared
in accordance with the Tax Allocation Statement, with its federal income tax
return for its tax period including the Closing Date. The Parties agree that all
allocations set forth in the Tax Allocation Statement shall be binding upon them
and upon each of their successors and assigns and that they shall report the
transaction herein in accordance with such allocations. Buyer and Sellers each
hereby covenant and agree that such Party will not take a position on any income
tax return, before any governmental agency charged with the collection of any
income tax, or in any judicial proceeding that is in any way inconsistent with
the terms of this Section 4(b), and the Tax Allocation Statement.

5. Indemnity Holdback; Company-Owned Store Holdback; Incentive Holdback.

At Closing, Buyer and Seller agree to withhold a portion of the Purchase Price
in an amount equal to Three Million Dollars ($3,000,000.00) (the “Indemnity
Holdback”), which shall be held in escrow by JPMorgan Chase (“Escrow Agent”)
pursuant to an Escrow Agreement in the form of Exhibit D (the “Indemnity
Holdback Escrow Agreement”), of which $1,000,000 minus any amounts of the
Indemnity Holdback previously disbursed under the Indemnity Holdback Escrow
Agreement, will be released on the one year anniversary of the Closing, if the
Escrow Agent has not received any Claim Notices that remain unresolved. Such
Indemnity Holdback Escrow Agreement will have provisions for, among other
things, permitted investments. The Indemnity Holdback shall be held for a period
of two (2) years from the Closing Date (the “Indemnity Holdback Period”) for
payment of any indemnification claims of Buyer as described in Section 15
hereof. The Indemnity Holdback, less any indemnification claims paid or reserved
for payment pursuant to Section 15 hereof, shall be paid to Sellers upon the
expiration of the Indemnity Holdback Period. Notwithstanding the preceding
sentence, if a Notice of Claim shall have been given to the Owners, prior to the
date on which the Indemnity Holdback Period would otherwise terminate, then an
amount equal to the amount described in the Notice of Claim shall be retained by
Escrow Agent until the claim has been resolved regardless of whether the term of
the Indemnity Holdback Period ends prior to such resolution. Nothing in this
Section 5 shall limit Sellers’ and the Owners’ obligations with respect to their
indemnification obligations described in Section 15 hereof. At the Closing,
Buyer and Seller agree to put an amount equal to Nine Hundred Thousand Dollars
($900,000) of the Purchase Price (the “Company-Owned Store Holdback”) into
escrow pursuant to a separate Escrow Agreement with Escrow Agent in the form of
Exhibit H (the “Company-Owned Store Holdback Agreement”) and to put an amount
equal to One Million Dollars ($1,000,000) of the Purchase Price (the “Incentive
Holdback”) into escrow pursuant to a separate Escrow Agreement with Escrow Agent
in the form of Exhibit I (the “Incentive Holdback Escrow Agreement”).

 

-8-



--------------------------------------------------------------------------------

6. Closing of the Transaction.

The closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place at the offices of Goldberg Kohn Bell Black Rosenbloom & Moritz,
Ltd., 55 East Monroe Street, Suite 3300, Chicago, Illinois 60603 on the fifth
business day following the date on which all of the conditions to each Party’s
obligations hereunder have been satisfied or waived (other than conditions to be
satisfied at the Closing itself), or such other time and place as Buyer and
Owners may mutually agree upon in writing. The effective date of the Closing is
herein referred to as the “Closing Date.” The effective time of the Closing
shall be as of 12:01 a.m. March 30, 2008.

7. Sellers’ and Owners’ Additional Closing Deliveries.

At the Closing, Sellers and Owners shall deliver to Buyer the following:

(a) a bill of sale, assignment and assumption in the form of Exhibit A attached
hereto (the “Bill of Sale”), conveying title to the Acquired Assets free and
clear of all Liens and Intellectual Property conveyance documents in form and
substance reasonably satisfactory to Buyer to convey title to the Intellectual
Property to Buyer;

(b) intentionally deleted

(c) the governmental and third party consents identified by Sellers and Owners
on Schedule 7(c) attached hereto in form and substance satisfactory to Buyer
(collectively, the “Required Consents”);

(d) fully executed copies of Assignment and Assumption Agreement dated as of the
Closing Date, substantially in the form attached hereto as Exhibit C, relating
to the contracts to be assigned by Sellers to and assumed by Buyer at Closing
(the “Assignment of Contracts”);

(e) fully executed copies of Indemnity Holdback Escrow Agreement, dated as of
the Closing Date and substantially in the form attached hereto as Exhibit D, the
Company-Owned Store Holdback Escrow Agreement, dated as of the Closing Date and
substantially in the form attached hereto as Exhibit I and the Incentive
Holdback Escrow Agreement dated as of the Closing Date and substantially in the
form attached hereto as Exhibit J;

(f) fully executed copies of consulting agreements between Buyer and those
Persons identified by Buyer set forth on Schedule 7(f), dated as of the Closing
Date and substantially in the form attached hereto as Exhibit E (the “Consulting
Agreements”);

(g) a fully executed short term lease of premises in Madisonville, Louisiana in
form and substance to be agreed upon by Buyer, Sellers, Owners and landlord (the
“Lease Agreement”);

 

-9-



--------------------------------------------------------------------------------

(h) a fully executed copy of the assignment and assumption of the Sellers’ lease
of the premises in Concord, California, consented to by the landlord,
substantially in the form attached hereto as Exhibit F (“Lease Assignment
Agreement”);

(i) a fully executed copy of a Lease Control Agreement between FTB LLC (and any
other related lessor entities) and Buyer (including a consent to a conditional
assignment, exercisable at the option of the assignee and triggered by the
tenant’s default or alleged default under the lease, the tenant’s failure to
exercise a renewal option under the lease, or the assignment, expiration or
termination of the Franchise Agreement) to Buyer (or an affiliate of Buyer of a
Seller Franchisee’s lease from FTB LLC (and any other related lessor entity) for
the SpeeDee premises), consented to by GE Capital substantially in the form of
Exhibit G (the “Lease Control Agreement”) which Lease Control Agreement will
contain an agreed upon form of Standby Lease as an exhibit thereto (the “Standby
Leases”), with respect to properties financed by GE Capital;

(j) good standing certificates for each Seller from the Secretary of State of
Louisiana, and from the appropriate state authorities in each jurisdiction in
which any such Seller is qualified to do business dated prior to the Closing;

(k) termination statements and/or releases of Liens, mortgages or other
encumbrances duly executed by the appropriate parties and sufficient to release
any security interests with respect to any of the Acquired Assets;

(l) a fully executed consent from GE Capital consenting to the sale of the
Acquired Assets on terms and conditions reasonably acceptable to Buyer (the “GE
Consent”);

(m) a certificate of the Secretary of each Seller, in form and substance
reasonably satisfactory to Buyer, certifying such Seller’s (A) Charter
Documents; (B) By-laws or operating agreement; (C) resolutions of the Board of
Directors and Shareholders of such Seller authorizing the execution, delivery
and performance of this Agreement and all agreements and other documents
relating hereto to be executed by such Seller in connection herewith, the
transactions contemplated hereby and thereby and the taking of any and all
actions deemed necessary or advisable to consummate the transactions
contemplated hereby and thereby, by or on behalf of such Seller; and (D) the
incumbency of the officers of such Seller; and

(n) such other deeds, bills of sale, endorsements, assignments, affidavits, and
other good and sufficient instruments of sale, assignment, conveyance and
transfer in form and substance reasonably satisfactory to Buyer and its counsel
as are required to effectively vest in Buyer good and marketable title in and to
all of the Acquired Assets, free and clear of any and all Liens.

8. Buyer’s Additional Closing Deliveries.

At the Closing, Buyer shall deliver to Sellers and Owners the following:

(a) the Purchase Price (less the Indemnity Holdback, the Company-Owned Store
Holdback and the Incentive Holdback, which shall be deposited with the Escrow
Agent);

 

-10-



--------------------------------------------------------------------------------

(b) executed copies of the Consulting Agreements;

(c) executed copies of the Indemnity Holdback Escrow Agreement and the
Company-Owned Store Holdback Escrow Agreement and the Incentive Holdback Escrow
Agreement;

(d) executed copies of the Lease Agreement, the Lease Assignment Agreement and
the Lease Control Agreement; and

(e) a fully executed copy of that certain Bill of Sale, assuming the Assumed
Liabilities dated as of the Closing Date, substantially in the form attached
hereto as Exhibit A and the Assignment of Contracts, substantially in the form
attached hereto as Exhibit C.

9. Representations and Warranties of Sellers and Owners.

Sellers and Owners, jointly and severally, or Seller or Owner, individually as
stated herein represent and warrant to Buyer as follows, which representations
and warranties are true and correct as of the date hereof and shall survive the
Closing as provided in Section 15(h):

(a) Organization of Sellers. Sellers and Owners represent that each Seller is a
corporation or limited liability company, as the case may be, duly organized,
validly existing and in good standing under the laws of the State of Louisiana.
Each Seller is qualified to do business in every jurisdiction in which its
ownership of the Acquired Assets or conduct of the Business requires it to
qualify, except for such failures to so qualify which have not had and could not
reasonably be expected to have a material adverse effect on the Business.
Schedule 9(a) attached hereto lists all of the jurisdictions (including
international locations, if any) in which each Seller is qualified to do
business as a foreign entity with respect to the Business. Except as set forth
on Schedule 9(a), the Business has not been conducted under any other name.
Except as set forth on Schedule 9(a), no Seller has any subsidiaries or owns any
interest, direct or indirect, in any other business enterprise, firm or
corporation, and the Sellers are the only business enterprises, firms or
corporations through which the Business is conducted, or which own, leases or
uses assets related to the Business.

(b) Authorization of Transaction. Sellers and Owners represent that each Seller
has all requisite power and authority necessary to own and operate the Acquired
Assets and to carry on the Business as now conducted by it. Sellers and Owners
have the full power, right and authority to execute and deliver this Agreement
and to perform their obligations hereunder. This Agreement constitutes the valid
and legally binding obligation of Sellers and Owners, enforceable against each
of them in accordance with its terms and conditions, subject to the effect of
bankruptcy, insolvency, reorganization or other similar laws and to general
principles of equity (whether considered at law or in equity).

 

-11-



--------------------------------------------------------------------------------

(c) Noncontravention. Sellers represent that except as set forth on Schedule
9(c) attached hereto and except to the extent specifically covered in any
release or waiver document executed in connection with any Incentive Amendment,
neither the execution and the delivery of this Agreement, nor the consummation
of the transactions contemplated hereby, shall (i) violate in any material
respect any statute, regulation, rule, injunction, judgment, order, decree or
other restriction of any government, governmental agency, or court to which any
Seller or Owner is subject, (ii) result in the breach of any Seller’s articles
of incorporation or by-laws, or certificate of formation or operating agreement,
as the case may be, or any agreement, indenture, deed, loan, mortgage, security
agreement, lease or other instrument to which any Seller or Owner is a party,
(iii) create in any party the right to accelerate, terminate, modify, or cancel,
or require any notice under, any agreement, contract, lease, license, instrument
or other arrangement to which any Seller is a party or by which any Seller or
Owner is bound or to which any of the Acquired Assets is subject or (iv) result
in the imposition of any Lien upon any of the Acquired Assets. Except as set
forth on Schedule 9(c), no Seller or Owner is required to give any notice to,
make any filing with, or obtain any authorization, consent, or approval of, any
government or governmental agency or any third party in order to consummate the
transactions contemplated by this Agreement.

(d) Licenses and Permits. Sellers and Owners represent that Sellers own, hold,
possess or lawfully use all Permits necessary or desirable for the ownership,
use, occupancy or operation of the Acquired Assets and the conduct and operation
of the Business, all of which are identified on Schedule 9(d). Sellers are in
compliance with such Permits, all of which are in full force and effect, and
neither Sellers nor Owners have received any notices (written or oral) to the
contrary and, to the Knowledge of Sellers and Owners, there is no basis for
believing that any Permit will not be renewable upon expiration without the need
to comply with any special qualification procedures or to pay any amounts other
than routine filing fees. To the Knowledge of Sellers, none of such Permits will
be adversely affected by consummation of the transactions contemplated hereby,
none of such Permits will expire or terminate as a result of the consummation of
the transactions contemplated hereby, and will continue in full force and effect
with Buyer following the Closing.

(e) Financial Statements. Sellers and Owners represent that Schedule 9(e)(i)
attached hereto contains the following financial statements of the Business
(collectively the “Financial Statements”): (i) audited balance sheets and
statements of income, changes in stockholders’ equity and cash flow of GCKB,
Inc. and the advertising funds, as of and for the fiscal years ended
December 31, 2004, December 31, 2005, December 31, 2006 and December 31, 2007
(ii) the unaudited consolidated balance sheets and statements of income, changes
in stockholders’ equity and cash flow of Sellers for the fiscal years ended
December 31, 2004, December 31, 2005, December 31, 2006 and December 31, 2007
and for the periods ending March 31, 2007, June 30, 2007, September 30, 2007 and
December 31, 2007 and (iii) the unaudited consolidated balance sheet and
statement of income,

 

-12-



--------------------------------------------------------------------------------

changes in stockholders’ equity and cash flow of Sellers for the one month ended
January 31, 2008 and the estimated unaudited consolidated balance sheet and
statement of income, changes in stockholders’ equity and cash flow of Sellers
for the two months ended February 29, 2008 (the “Most Recent Financial
Statements and Balance Sheet”). All of the Financial Statements present fairly,
in all material respects, the financial condition of the Business as of such
dates and the results of operations of the Business for such periods set forth
therein and have been prepared in accordance with GAAP (applied consistently
throughout the periods covered thereby), and are consistent with the books and
records of Sellers. On the respective dates of each of the Financial Statements,
Sellers did not have any material debts, liabilities or obligations of any
nature (whether accrued, absolute, contingent, direct, indirect, perfected,
inchoate, unliquidated or otherwise and whether due or to become due),
including, without limitation, liabilities or obligations on account of Taxes or
governmental charges or penalties, interest or fines thereon or in respect
thereof, which were not fully disclosed, reflected or reserved against in each
of the Financial Statements or specifically disclosed and identified on another
Schedule to this Agreement or in this Agreement, and since the Most Recent
Financial Statements and Balance Sheet, Sellers have not incurred any such
liability, other than in the Ordinary Course of Business.

(f) Events Subsequent to Most Recent Financial Statements and Balance Sheet.
Sellers and Owners represent that since the Most Recent Financial Statements and
Balance Sheet, except as set forth on Schedule 9(f) attached hereto and for such
instances which have not had and could not reasonably be expected to have a
material adverse effect on the Business, there has not been any change in the
financial condition, results of operations, employee relations, or customer or
supplier relations of the Business. Specifically:

(i) Sellers have not sold, leased, transferred or assigned any of the assets of
the Business, tangible or intangible, other than sales of inventory in the
Ordinary Course of Business;

(ii) Sellers have not entered into any agreement, contract, lease or license (or
series of related agreements, contracts, leases and licenses) relating to the
Business and which is for an amount greater than Five Thousand ($5,000) or,
which cannot be terminated by such Seller without penalty upon not more than
thirty (30) days’ notice, other than in the Ordinary Course of Business;

(iii) Other than with respect to the Excluded Assets, Sellers have not, nor to
Sellers’ or Owners’ Knowledge, has any other party to any agreement, contract,
lease or license (or series of any such related agreements, contracts, leases,
and licenses) including any Franchise Agreement, accelerated, terminated,
modified (except pursuant to Buyer’s instructions) or canceled any such
agreement, contract, lease, or license (or any such series of related
agreements, contracts, leases, and licenses) or has notified any Seller or Owner
of its intention to so cancel;

 

-13-



--------------------------------------------------------------------------------

(iv) Sellers have not delayed, postponed or scheduled the payment of accounts
payable, or other obligations and liabilities related to the Business other than
consistent with its past practices, and Sellers have not accelerated their
collection of any accounts receivable, other than in the Ordinary Course of
Business;

(v) The Acquired Assets have not experienced any damage, destruction, or loss
(whether or not covered by insurance) other than in the Ordinary Course of
Business;

(vi) Sellers have not discharged or satisfied any Lien or paid any material
obligation or liability other than in the Ordinary Course of Business;

(vii) Sellers have not mortgaged, pledged or subjected any portion of their
properties or assets to any Lien;

(viii) Sellers have not canceled without fair consideration any material debts
or claims owing to or held by them;

(ix) Sellers and Owners have not disclosed any Confidential Information (other
than pursuant to agreements requiring the Person to whom such disclosure has
been made to maintain the confidentiality of and preserving all the disclosing
Party’s rights in such Confidential Information) or received any confidential
information of any third party in violation of any obligation of confidentiality
or granted any license or sublicense of any rights under or with respect to any
Intellectual Property;

(x) No Seller or Owner has received any written notification that any
franchisee, subfranchisor, master franchisor, or subfranchisee intends to or may
terminate its franchise relationship with such Seller, as a result of these
transactions or otherwise or that any material customer or supplier will stop or
decrease in any material respect the rate of business done with the Business;

(xi) Sellers have not borrowed any amount, incurred or became subject to any
material liabilities, except current liabilities incurred in the Ordinary Course
of Business or liabilities under contract entered into in the Ordinary Course of
Business;

(xii) Sellers have not created, incurred, assumed or guaranteed any indebtedness
(including capitalized lease obligations either involving more than Ten Thousand
Dollars ($10,000) individually or Twenty Five Thousand Dollars ($25,000) in the
aggregate or outside the Ordinary Course of Business);

(xiii) Sellers have not made any capital investment in, any loan to, or any
acquisition of the securities or assets of any other Person;

 

-14-



--------------------------------------------------------------------------------

(xiv) Sellers have not made any capital expenditures or commitments for capital
expenditures where the aggregate outstanding amount of unpaid obligations and
commitments are in excess of Twenty Five Thousand Dollars ($25,000);

(xv) Sellers have not entered into any employment contract, stay bonus
agreement, change in control agreement, severance plan, severance agreement or
collective bargaining agreement, written or oral, related to the Business, or
modified the terms of any such existing contract or agreement;

(xvi) Sellers have not granted any increase in the base compensation or bonuses
or changed any bonus plans or bonus targets of any of the employees of the
Business;

(xvii) Sellers have not adopted, amended, modified or terminated any bonus,
profit-sharing, incentive, severance or other plan, contract or commitment for
the benefit of any of the employees of the Business;

(xviii) Sellers have not disposed of, or permitted to lapse, any Permits or
Intellectual Property;

(xix) Other than with respect to the Excluded Assets, Sellers have not
instituted or settled any litigation, action, or proceeding relating to the
Business before any court or governmental body applicable to it them or their
property;

(xx) Sellers have not made any change in any method of accounting or any
accounting practice for the Business;

(xxi) Sellers have not entered into any other agreement, contract or transaction
relating to the Business outside the Ordinary Course of Business;

(xxii) Sellers have not committed to do any of the foregoing; and

(xxiii) No other event has occurred which has had, or could be reasonably
expected to have, a material adverse effect on the Business.

(g) Undisclosed Liabilities. Sellers have no liability relating to the Business
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due and regardless of when asserted), except for
(i) liabilities reflected in the Most Recent Financial Statements and Balance
Sheet or otherwise specifically disclosed and identified on another Schedule to
this Agreement or in this Agreement; and (ii) liabilities which have arisen
since the date of the Most Recent Financial Statements and Balance Sheet and are
disclosed on Schedule 9(g).

 

-15-



--------------------------------------------------------------------------------

(h) Legal Compliance.

(i) Sellers’ and Owner’s conduct of the Business is in compliance in all
material respects with all federal, state, and local laws, ordinances,
regulations, rules and orders (collectively, “Laws”) applicable to them and the
Acquired Assets, including the Assumed Contracts, and Laws relating to
discrimination, franchising, employment, equal opportunity, collective
bargaining and wage and hour practices. Neither Sellers nor Owners have received
any notification from any Governmental Authority or any employee of the Business
of any claim of any past or present failure by any Seller or Owner to comply
with any Laws which is continuing. To the Knowledge of Sellers and Owners, no
Seller or Owner is in violation or default of any order, judgment or decree,
relating to the Business, the Acquired Assets, including the Assumed Contracts,
or by which such Seller or the Acquired Assets, including the Assumed Contracts
is bound.

(ii) The terms and provisions of and use by Sellers of all prior and current
UFOCs have been and are in compliance in all material respects with all
applicable Laws. Except as set forth on Schedule 9(h), Sellers and Owners have
not received any written notice from any Governmental Authority of any claim of
any past or present failure of Sellers’ UFOCs to comply with any Laws which is
continuing. To the Knowledge of Sellers and Owners, no Seller or Owner is in
violation or default of any order, judgment or decree related to or arising out
of any prior or current UFOC.

(i) Assets.

(i) Schedule 9(i) is a list of the fixed assets with a value greater than Five
Thousand Dollars ($5,000) owned or leased by, in the possession of, or used by
Sellers and each other tangible asset with a value greater than Five Thousand
Dollars ($5,000) owned or leased by, in the possession of, or used by Sellers
(collectively, the “Personal Property”), all of which are included in and
constitute a part of the Acquired Assets.

(ii) Except as disclosed on Schedule 9(i), Sellers have good and marketable
title to, or a valid leasehold interest in or a valid right to use, all of the
Acquired Assets, in each case free and clear of all Liens and the Bill of Sale
and the deeds, endorsements, assignments and other instruments to be executed
and delivered by Sellers to Buyer at the Closing will, subject to Section 1(c),
effectively vest in Buyer good, valid and marketable title to, and ownership of,
the Acquired Assets free and clear of all Liens.

(iii) The Acquired Assets include substantially all the tangible and intangible
assets, properties and rights, used in or material to the Business and all of
the assets or properties necessary to conduct the Business as presently
conducted or necessary to permit Buyer to conduct the Business after the Closing
in the same manner as the Business has been conducted by Sellers prior to the
Closing. None of the Excluded Assets is material to the Business or necessary to
conduct the Business after the

 

-16-



--------------------------------------------------------------------------------

Closing in the same manner as the Business has been conducted by Sellers prior
to the Closing. All items of Personal Property are in good operating condition
and repair and are useable in the ordinary and usual course of business
consistent with past custom and practice and none of the items of Personal
Property require any repair or replacement except for maintenance in the
ordinary and usual course of business consistent with past custom and practice.
Except as set forth on Schedule 9(i), none of the Personal Property of any
Seller is held under any lease, security agreement, conditional sales contract
or other title retention or security arrangement or is located other than on the
premises of any Seller. Except as set forth on Schedule 9(i), no unreleased
mortgage, trust deed, chattel, mortgage, security agreement, financing statement
or other instrument encumbering any of the Acquired Assets has been recorded,
filed, executed or delivered.

(j) Taxes.

(i) Schedule 9(j)(i) lists all Tax Returns filed with respect to Sellers in the
last three (3) taxable years.

(ii) All Tax Returns required to be filed with respect to Sellers have been duly
and timely filed in all required jurisdictions, and all such Tax Returns are
true, correct and complete in all material respects. Sellers have duly and
timely paid all Taxes (including estimated taxes) and other charges for which
they were liable (whether or not shown on any Tax Return). There are no Liens
with respect to Taxes (except for Liens with respect to current Taxes not yet
due) upon any of the Acquired Assets.

(iii) No audit or other proceeding by any United States Federal, state or local
or foreign court, governmental or regulatory authority, or similar Person is
pending or, to the Knowledge of Sellers and Owners, threatened with respect to
any Taxes due from any Seller or any Tax Return filed or required to be filed
by, relating to or including any Seller. No assessment or deficiency for any Tax
has been proposed or, to the Knowledge of Sellers or Owners, threatened against
any Seller. To the Knowledge of Sellers and Owners, there are no unexpired
waivers of any statute of limitations with respect to any Taxes for which any
Seller may be liable.

(iv) Sellers have not been and, to the Knowledge of Sellers and Owners, are not
in violation (or with notice or lapse of time or both, would be in violation) of
any applicable Law relating to the withholding, depositing or reporting of
Taxes. Sellers have duly and timely withheld from salaries, wages and other
compensation and deposited with the appropriate taxing authorities all amounts
required to be so withheld and deposited for all periods under all applicable
Laws.

(v) No claim has ever been made in writing by an authority in a jurisdiction
where any Seller does not file Tax Returns that such Seller is or may be subject
to taxation by that jurisdiction. Schedule 9(j)(v) sets forth a list of each
jurisdiction

 

-17-



--------------------------------------------------------------------------------

with respect to which any Seller has filed a Tax Return during the last three
(3) years, the type of Tax or Taxes to which each such Tax Return relates and
the most recent year for which each such Tax Return was filed.

(vi) None of the Assumed Liabilities is an obligation to make a payment that is
not deductible under Section 280G of the Code. Sellers have disclosed on their
federal income Tax Returns all positions taken therein that could give rise to a
substantial understatement of federal income Tax within the meaning of
Section 6662 of the Code. Sellers are not a party to any Tax allocation or
sharing agreement. No Seller (i) has been a member of an affiliated group filing
a consolidated federal income Tax Return (other than a group the common parent
of which was any Seller) and (ii) has liability for the Taxes of any Person
under Reg. Section 1.1502-6 of the Code (or any similar provision of state,
local, or foreign law), as a transferee or successor, by contract, or otherwise.

(vii) None of the Sellers is a party to any agreement or arrangement that would
result in the imposition of Taxes under Code section 409A to any of the Sellers’
employees or other service providers.

(viii) None of the Sellers has agreed to, and is required to, make any
adjustments by reason of a change in accounting methods that affects any taxable
year ending after the Closing Date. Neither the IRS nor any other taxing
authority has proposed any such adjustment or change in accounting method that
affects any taxable year ending after the Closing Date. None of the Sellers has
any application pending with any taxing authority requesting permission to make
any changes in accounting methods that relate to its business or operations and
that affect any taxable year ending after the Closing Date.

(ix) None of the Sellers shall be required to include an item of income or
exclude an item of deduction, for any period after the Closing Date as a result
of (i) installment sale transactions governed by Code section 453 (or any
similar provision of foreign, state, or local law); (ii) a transaction reported
as an open transaction for federal income tax purposes; or (iii) prepaid or
deferred amounts received on or prior to the Closing Date.

(x) None of the Owners and none of the Sellers is a foreign person within the
meaning of Code section 1445.

(xi) None of the assets of any Seller is tax-exempt use property under Code
section 168(h) or subject to any Lien for Taxes, other than Taxes not yet due
and payable.

(xii) No portion of the cost of any asset of any of the Sellers has been
financed directly or indirectly from the proceeds of any tax-exempt state or
local government obligation described in Code section 103(a).

 

-18-



--------------------------------------------------------------------------------

(xiii) Except as set forth on Schedule 9(j)(xiii), none of the Sellers currently
has, or previously has had, a permanent establishment or trade or business in
any foreign country, and none of the Sellers has, or previously has,
participated in any “international boycott” within the meaning of Code section
999.

(xiv) Sellers have paid all applicable sales, use, and transfer Taxes with
respect to the assets of the Sellers when such assets were acquired by the
Sellers.

(k) Leases. Schedule 9(k)(i) is a list and brief description of each of the
facilities or real properties leased by any Seller and used in the Business
including both corporate offices and Company-Owned Store Premises (the “Leased
Real Properties”). The description sets forth, among other things, the address
of each of the Leased Real Properties and the name and address of the landlord.
The leases with respect to the Leased Real Properties as set forth in Schedule
9(k)(i) are sometimes collectively referred to as the “Real Property Leases.”
Schedule 9(k)(ii) also contains a list of all leases under which any Seller
possesses or uses personal property in connection with the conduct or operation
of the Business. The personal property leases set forth in Schedule 9(k)(ii) are
sometimes collectively referred to as the “Personal Property Leases.” Except as
otherwise set forth in Schedule 9(k)(ii), none of the Acquired Assets are held
under, or used by any Seller in connection with the Business pursuant to, any
lease or conditional sales contract. True, correct and complete copies of the
Real Property Leases and Personal Property Leases (collectively, the “Leases”)
have been delivered to Buyer. The Leases have not been materially modified,
altered, terminated or revoked, and are legal, binding and in full force and
effect. No Seller is, or as of the Closing Date will be, in any known default,
and no facts or circumstances have occurred, or on or prior to the Closing will
occur, which through the passage of time or the giving of notice, or both, would
constitute a default, under any of the Leases. None of the Personal Property
Leases contains any provisions which, after the Closing Date, would (i) hinder
or prevent Buyer from continuing to use any of the properties or assets which
are the subject of the Personal Property Leases in the manner in which they are
currently used or (ii) impose any additional costs (other than scheduled rental
increases) or burdensome requirements as a condition to their continued use. To
Sellers’ and Owners’ Knowledge, (i) the lessors under the Leases are not in
default thereunder, or in breach thereof, and (ii) there are no existing facts
or conditions which could give rise to any such breach or default, or any claim
against the lessors under the Leases.

(l) Intellectual Property.

(i) Schedule 9(l)(i) is a complete and accurate list of all patents, trademarks,
service marks, licenses, trade names, logos, domain names, web site code and
content, email and intellectual property addresses and copyrights presently
owned by any Seller or used in the Business, including a general description and
location of all customer lists, mailing lists, databases and software used in
the Business (“Intellectual Property”). Schedule 9(l)(i) indicates the extent to
which any such item of Intellectual Property has been duly registered in, filed
in, or issued by the United States Patent and Trademark Office or the
corresponding agency or office of each of such state or country so indicated,
and each pending application for patent or mark

 

-19-



--------------------------------------------------------------------------------

registration and each license agreement pertaining to any of the Intellectual
Property. Schedule 9(l)(i) also lists each item of intellectual property that
any third party owns and that any Seller uses pursuant to a license, sublicense,
or agreement, or by permission, other than with respect to “off the shelf”
software. Each Seller validly holds the interest it purports to hold in each
item of Intellectual Property. Without limiting the foregoing, all issuances of
patents and registrations of marks are in full force and effect and are not
subject to any conditions or restrictions that would impair Buyer’s full use and
enjoyment thereof. Buyer acknowledges that Sellers are the licensors of certain
Intellectual Property to various franchisees/licensees and has existing license
agreements associated therewith. As such, Buyer further acknowledges and agrees
that no such license agreement or terms therein will be considered a condition
or restriction that would impair Buyer’s full use and enjoyment of the
Intellectual Property. To Sellers’ Knowledge, no use by any Seller of the
Intellectual Property in the Business has infringed upon or misappropriated any
Intellectual Property rights of third parties, and no Seller has received any
notice or claim alleging any such infringement or misappropriation.

(ii) All Intellectual Property which has been created by any independent
contractor or other non-employee third party for any Seller, owned by third
parties and licensed to any Seller pursuant to license agreements, including,
but not limited to all software currently being used by the Business, are the
subject of a valid and enforceable written assignment and/or work made for hire
agreement providing that such Seller is the owner of such proprietary rights.
Sellers own no patents or patent applications and are not aware of any Sellers’
inventions associated with the Acquired Assets for which patent protection may
be available. Sellers are not aware of any Intellectual Property created by past
or present employees that is not identified in Schedule 9(l)(i).

(iii) Each Seller has taken commercially reasonable steps to maintain the
confidentiality of its client or customer lists and client or customer
information, trade secrets and other confidential proprietary rights. Except as
set forth at Schedule 9(l)(iv), to the best of Sellers’ Knowledge (A) there has
been no misappropriation of any trade secrets or other confidential or
Intellectual Property of any Seller by any Person, (B) no employee, independent
contractor or agent of Sellers have misappropriated any trade secrets or
Intellectual Property of any other Person in the course of such performance as
an employee, independent contractor or agent and (C) no employee, independent
contractor or agent of any Seller is in default or breach of any term of any
employment agreement, non disclosure agreement, assignment of invention
agreement or similar agreement or contract relating in any way to the
protection, ownership, development, use or transfer of Intellectual Property.

(iv) Each Seller has at all times complied with all applicable federal, state,
local and foreign laws and regulations relating to privacy, data protection and
the collection and use of personal information and user information. Each Seller
has at all times materially complied with the rules, policies and procedures
established by the Business from time to time with respect to the foregoing.

 

-20-



--------------------------------------------------------------------------------

(v) The consummation of the transaction contemplated by this Agreement will not
alter or impair the ownership, right to use or possession by Buyer of the
Intellectual Property or result in Buyer being bound by any non compete or other
restriction on the operation of the Business or the Acquired Assets.
Notwithstanding the above, Buyer acknowledges that Sellers are the licensors of
certain Intellectual Property to various franchisees/licensees and has existing
license agreements associated therewith. As such, Buyer further acknowledges and
agrees that no such license agreement or term therein will be considered (1) an
alteration or impairment of the ownership, right to use or possession by Buyer
of the Intellectual Property, or (2) to result in Buyer being bound by any
restriction on the operation of the Business or the Acquired Assets.

(m) Inventory. The inventories, reflected on the ledger of Sellers is good and
useable, saleable in the ordinary course of the Business, do not include any
material quantities of obsolete, damaged, or defective items and is carried on
the books of Sellers at the lesser of cost or fair market value. The inventories
shall be usable or saleable by Buyer in the Ordinary Course of Business
immediately following the Closing Date.

(n) Contracts. Schedule 9(n) lists the following contracts, agreements and other
arrangements relating to the Sellers and/or the Business to which any Seller is
a party (other than the Franchise Agreements listed on Schedule 1(a)(i)):

(i) any agreement concerning a partnership or joint venture involving Seller;

(ii) any agreement (or group of related agreements) under which it has created,
incurred, assumed or guaranteed any indebtedness for borrowed money or any
capitalized lease obligation under which it has imposed a Lien on any of the
Acquired Assets, tangible or intangible;

(iii) any agreement concerning confidentiality or noncompetition involving any
Seller;

(iv) any agreement involving the Business or any shareholder, director, member,
manager, officer or employee of any Seller or any Owner or their family members
by blood, marriage, or adoption, or significant other, or any entity in which
any such shareholder, director, member, manager, officer or employee and any
such family member(s) collectively own, directly or indirectly, an equity or
voting interest representing 5% or more of the equity or voting interests in
such entity;

(v) any phantom stock, profit sharing, stock option, stock purchase, stock
appreciation, bonus, deferred compensation, severance, vacation, sick leave,
welfare benefit plan or other plan or arrangement for the benefit of the current
employees of any Seller (collectively “Benefit Plans”);

 

-21-



--------------------------------------------------------------------------------

(vi) any agreement with any of the employees of any Seller, including any
collective bargaining agreement;

(vii) any agreement (or group of related agreements) for the lease or sublease
of personal property to or from any other entity providing for payments in
excess of Five Thousand Dollars ($5,000) per annum;

(viii) each open purchase order related to the purchase of goods for an amount
in excess of Five Thousand Dollars ($5,000);

(ix) each open customer purchase order related to the sale of goods or services
for an amount in excess of Five Thousand Dollars ($5,000);

(x) any management service, consulting, maintenance or any other similar
agreement, contract or commitment (including any employee lease or outsourcing
arrangement) providing for annual aggregate payments of more than Twenty Five
Thousand Dollars ($25,000);

(xi) any agreement with any governmental agency; and

(xii) any agreement (or group of related agreements), other than those listed in
any other provision of this Section 9(n), the performance of which involves
consideration in excess of Five Thousand Dollars ($5,000) which may not be
canceled by any Seller on not more than 30 days’ notice without premium or
penalty.

Sellers have made available to Buyer a correct and complete copy of each written
agreement listed on Schedule 9(n), including a brief written description of the
material terms of all oral contracts, agreements and other arrangements listed
on Schedule 9(n), and Buyer shall only assume those agreements which have been
provided to Buyer and which Buyer expressly agrees to assume herein. With
respect to each of the Assumed Contracts (which includes the Franchise
Agreements): (A) such Assumed Contract was entered into in the Ordinary Course
of Business; (B) such Assumed Contract is legal, valid, binding, enforceable in
accordance with its terms and in full force and effect, (C) the applicable
Seller is not in breach or default, and no event has occurred which with notice
or lapse of time or both would constitute a breach or default by such Seller or
permit any third party to terminate, modify, or accelerate, such Assumed
Contract, (D) no Seller has repudiated any provision of such agreement, contract
or arrangement, (E) to Sellers’ and Owners’ Knowledge, no other party to such
Assumed Contract is in material breach or default, and no event has occurred
which with notice or lapse of time or both would constitute a breach or default
by such third party or permit such Seller to terminate, modify, or accelerate,
such Assumed Contract, and (F) no Seller or Owner has any notice from any other
party to such Assumed Contract of any breach, cancellation or material
modification or anticipated breach, cancellation or material modification
thereof by such other party.

 

-22-



--------------------------------------------------------------------------------

(o) Insurance. Schedule 9(o) attached hereto identifies each policy of insurance
covering the Business and to which any Seller is a party. All such policies are
in full force and effect, all premiums with respect thereto covering all periods
up to and including the date of Closing have been paid, and no notice of
cancellation or termination has been received with respect to any such policy.
Such policies (i) are sufficient for compliance with all requirements of law and
of all agreements to which Sellers are a party and which relate to coverage of
the Business, (ii) are valid, outstanding and enforceable policies,
(iii) provide reasonable insurance coverage for the assets and operations of the
Sellers in connection with the Business, and (iv) will remain in full force and
effect through the Closing Date. No Seller has been refused any insurance with
respect to its assets or operations, nor has its coverage been limited, by any
insurance carrier to which it has applied for any such insurance or with which
it has carried insurance during the last five (5) years.

(p) Litigation and Related Matters. Except as set forth in Schedule 9(p), there
is no suit, action, proceeding, investigation, audit, complaint, claim, charge
or order pending or, to the Knowledge of Sellers or Owners, threatened against
any Seller, any Owner, the Business or the Acquired Assets (or pending or
threatened against any of the officers, directors or employees of Seller), or to
which any Seller or Owner are otherwise a party, before any body or
administrative agency of any federal, state, local or foreign government (a
“Governmental Authority”), nor, to the Knowledge of Sellers and Owners, is there
any basis for any such suit, action, proceeding, investigation, complaint, claim
or order with respect to the Business or the Acquired Assets. Except as
disclosed on Schedule 9(p), no Seller or Owner is subject to, and the Business
and the Acquired Assets are not bound by, any judgment, order or decree of any
court or Governmental Authority, nor has any Seller or Owner received any
written opinion or memorandum or legal advice from legal counsel to the effect
that such Seller is exposed, from a legal standpoint, to any liability which may
be material. Except as set forth in Schedule 9(p), no Seller is engaged in any
legal action to recover monies due it or for damages sustained by it. Schedule
9(p) sets forth a list of all (i) closed litigation matters relating to Owners
or Sellers or the Business to which any Seller or Owner was a party during the
five (5) years preceding the date hereof, including the date such litigation was
commenced or concluded, and the nature of the resolution thereof (including
amounts paid in settlement or judgment), (ii) material franchise or customer
complaints for the previous five (5) years preceding the date hereof and
(iii) regulatory audits and investigations by any Governmental Authority
relating to Sellers or the Business to which any Seller or Owner was a party
during the five (5) years preceding the date hereof, including the date such
regulatory audit or investigation was commenced or concluded, and the nature of
the resolution thereof.

(q) Employees. No executive or key employee, or group of employees, of the
Business has given any Seller notice that such employee or group of employees
presently plans to terminate employment with such Seller. To Sellers’ and
Owners’ Knowledge, there are not, and there have not been in the past,
threatened or actual strikes or work stoppages, grievances or claims of
discrimination or sexual harassment by employees of the Business as conducted by
any Seller. No Seller has entered into any collective bargaining agreement,
labor union contracts, consulting agreements or other employment agreements and
all employees are

 

-23-



--------------------------------------------------------------------------------

“at will” employees (except as set forth in Schedule 9(q) hereof). No labor
organization or group of employees has filed any representation petition or made
any written or oral demand on any Seller for recognition. Neither Sellers nor
Owners have Knowledge that any employees intend to terminate their employment
with any Seller as a result of the transactions contemplated herein or
otherwise. The number of employees currently employed by Sellers is sufficient
to operate the Business as such Business has been historically conducted. Except
as set forth on Schedule 9(q), (i) there are no employment contracts or
severance agreements with any employees of any Seller, and (ii) there are no
written personnel policies, rules, or procedures applicable to employees of such
Seller. True and complete copies of all such documents have been provided to
Buyer prior to the date of this Agreement. With respect to this transaction, any
notice required under any law or collective bargaining agreement has been given,
and all bargaining obligations with any employee representative have been, or
prior to the Closing Date will be, satisfied. Within the past 3 years, no Seller
has implemented any plant closing or layoff of employees that could implicate
the Worker Adjustment and Retraining Notification Act of 1988, as amended, or
any similar foreign, state, or local law, regulation, or ordinance
(collectively, the “WARN Act”), and no such action will be implemented without
advance notification to Buyer.

(r) Employee Benefits. Schedule 9(r) lists each of the Benefit Plans that
Sellers maintain, to which any Seller contributes or has any obligation to
contribute, or with respect to which any Seller has any liability or potential
liability, in each case for the benefit of the employees of the Business. Except
as set forth in Schedule 9(r), with respect to each of the Benefit Plans:

(i) all payments, premiums, contributions, reimbursements or accruals required
for all periods ending prior to or as of the Closing Date shall have been made
or on the books and records of Sellers as of the Closing;

(ii) there is no material unfunded liability which will not be reflected on the
books and records of Sellers as of the Closing;

(iii) each of the Benefit Plans maintained or contributed to, currently or in
the past, by any Seller (or by any other corporation or trade or business the
employees of which, together with the employees of any Seller, are required by
any of the rules contained in Employee Retirement Income Security Act of 1974,
as amended (“ERISA”) or the Code to be treated as if they were employed by a
single employer) has been operated in full compliance with the requirements of
ERISA and the Code;

(iv) there have been no material violations of ERISA by any Seller (including,
without limitation, any prohibited transactions within the meaning set forth in
Section 406 of ERISA and Section 4975 of the Code); no fiduciary (as defined in
Section 3(21) of ERISA) has any material liability for breach of fiduciary duty
or any other material failure to act or comply in connection with the
administration or investment of the assets thereof; no action, suit, proceeding,
hearing or investigation with

 

-24-



--------------------------------------------------------------------------------

respect to the administration or the investment of the assets thereof (other
than routine claims for benefits) is pending or, to Sellers’ and Owners’
Knowledge, threatened by any employee of the Business or any governmental
authority; and

(v) Sellers have made available to Buyer true and complete copies of all
documents pursuant to which each such Benefit Plan is maintained and
administered. To the extent applicable, Sellers have also made available to
Buyer the most recent annual reports (Form 5500 and attachments) and financial
statements for each such Benefit Plan.

(s) Environmental, Health, and Safety Matters.

(i) Definitions. For purposes of this Section 9(s), the following terms shall
have the definition described herein:

“Environmental, Health, and Safety Requirements” shall mean all federal, state,
local and foreign statutes, regulations, ordinances and other provisions having
the force or effect of law, all judicial and administrative orders and
determinations, all contractual obligations and all common law concerning public
health and safety, worker health and safety and pollution or protection of the
environment, including without limitation all those relating to the presence,
use, production, generation, handling, transportation, treatment, storage,
disposal, distribution, labeling, testing, processing, discharge, release,
threatened release, control, or cleanup of any hazardous materials, substances
or wastes, chemical substances or mixtures, pesticides, pollutants,
contaminants, toxic chemicals, petroleum products or byproducts, asbestos,
polychlorinated biphenyls, noise or radiation, each as amended and as now in
effect.

(ii) Sellers have, in all material respects, complied with and are, in all
material respects, in compliance with all applicable Environmental, Health, and
Safety Requirements with respect to the Business, the Leased Real Properties and
the Acquired Assets.

(iii) Without limiting the generality of the foregoing, Sellers have obtained
and complied with, and are in compliance with, all permits, licenses and other
authorizations that are required pursuant to applicable Environmental, Health,
and Safety Requirements for the occupation of the Leased Real Properties and the
operation of the Business as now operated by Sellers, except for any failures to
obtain or comply with any such permits, licenses, or other authorizations which
have not had and could not reasonably be expected to have a material adverse
effect on the Business or the Acquired Assets. A list of all such permits,
licenses and other authorizations is set forth on Schedule 9(s) attached hereto.

(iv) Except as set forth in Schedule 9(s), there are no pending, or, to Sellers’
Knowledge, threatened claims, administrative proceedings, litigation, or
requests or demands for remedial or corrective obligations with respect to the
Business or the Acquired Assets and arising under Environmental, Health, and
Safety Requirements.

 

-25-



--------------------------------------------------------------------------------

(v) Except as set forth in Schedule 9(s), to Sellers’ Knowledge, none of the
following exists at the Leased Real Properties: (A) underground storage tanks,
(B) asbestos-containing material in any form or condition, (C) materials or
equipment containing polychlorinated biphenyls, or (D) landfills, surface
impoundments, or disposal areas.

(vi) Except as set forth on Schedule 9(s), to Sellers’ Knowledge, no Seller,
with respect to the Business, has used, treated, stored, disposed of, arranged
for or permitted the disposal of, transported, handled, or released any
substance, including without limitation any hazardous substance, or owned or
operated any property or facility and no such property (including without
limitation, the Leased Real Properties) or facility is contaminated by any such
substance in a manner that has given or would reasonably be expected to give
rise to liabilities, including any liability for response costs, corrective
action costs, personal injury, property damage, natural resources damages or
attorney fees, except for such violations which would not have a material
adverse effect on the Business or the Acquired Assets, individually or taken as
a whole, pursuant to the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (“CERCLA”), the Solid Waste Disposal Act, as
amended (“SWDA”) or any other Environmental, Health, and Safety Requirements.

(vii) Except as set forth in Schedule 9(s), neither this Agreement nor the
consummation of the transaction that is the subject of this Agreement will to
Sellers’ Knowledge, result in any notification to or consent of government
agencies or third parties, pursuant to any of the so-called
“transaction-triggered” or “responsible property transfer” Environmental,
Health, and Safety Requirements.

(viii) No Seller has, with respect to the Business or the Leased Real
Properties, either expressly or, to the Knowledge of Sellers or Owners, by
operation of law, assumed or undertaken any liability that could have a material
adverse affect on the Business or Acquired Assets, individually or taken as a
whole, including without limitation any obligation for corrective or remedial
action, of any other Person or entity relating to Environmental, Health, and
Safety Requirements.

(ix) Except as set forth in Schedule 9(s), to Sellers’ Knowledge, no facts,
events or conditions relating to the past or present facilities, properties
(including, without limitation, the Leased Real Properties) or operations of
Sellers will prevent, hinder or limit continued compliance with Environmental,
Health and Safety Requirements or to Sellers’ Knowledge, are reasonably likely
to give rise to any investigatory, remedial or corrective obligations pursuant
to Environmental, Health and Safety Requirements, or to Sellers’ Knowledge, are
reasonably likely to give rise to any other liabilities (whether accrued,

 

-26-



--------------------------------------------------------------------------------

absolute, contingent, unliquidated or otherwise) pursuant to Environmental,
Health and Safety Requirements, including without limitation, any relating to
on-site or off-site releases or threatened releases of hazardous materials,
substances or wastes, personal injury, property damage or natural resources
damage.

(t) Suppliers. Schedule 9(t) attached hereto lists the 15 largest suppliers (by
dollar volume of purchases by the Business) of the Business during the twelve
month period ended December 31, 2007. No Seller or Owner has received any notice
that any supplier intends to terminate or materially change the terms of or
reduce its business with the Business. No Seller or Owner has directly or
indirectly paid any form of compensation to any employee of any supplier of the
Business.

(u) Franchise Matters.

(i) Schedule 9(u) lists all states in which each of the Sellers is currently
registered to offer or sell franchises. All such registrations and related
filings are current and comply in all material respects with such applicable
laws. To Sellers’ Knowledge, Sellers (nor their predecessors) have not offered
to sell or has sold franchises in any state in which it was required to be
registered to offer or sell franchises but was not so registered. To Sellers’
Knowledge, Sellers have not offered or sold any franchises except in compliance
in all material respects with all applicable laws regarding franchise disclosure
and pursuant to offering circulars (including any uniform franchise offering
circulars) prepared and delivered to prospective franchisees or franchise area
developers or subfranchisees in material compliance with applicable laws and
containing information that is accurate and complete in all material respects.

(ii) Schedule 1(a)(i) lists as of the date hereof all franchise, subfranchise,
master franchise or license agreements (and amendments thereto and renewals
thereof) entered into by Sellers as franchisor or licensor (the “Franchise
Agreements”), indicating the form of agreement used, inception date, term,
franchisee name and any material deviations from the applicable form of
Franchise Agreement.

(iii) Sellers have provided to Buyer all of the Franchise Agreements in its
possession. To Sellers’ and Owners’ Knowledge, no franchisee is operating
without a Franchise Agreement or under a Franchise Agreement that is not in
Sellers’ possession (with the exception of the Mexican franchisees).

(iv) Each Franchise Agreement complies with all Laws and all orders, consents or
decrees from any Governmental Authority in all material respects.

(v) To the Sellers’ and Owners’ Knowledge, each Franchise Agreement represents
the legal, valid and binding obligations of the franchisee thereunder
enforceable against the franchisee in accordance with the terms, subject to
bankruptcy,

 

-27-



--------------------------------------------------------------------------------

insolvency, receivership or similar proceeding under state or federal law. No
franchisee, subfranchisee, subfranchisor, master franchisee, or group of
franchisees, subfranchisees, master franchisees or subfranchisors, has given any
Seller or Owner written notice of any pending dispute or, with respect to its
franchise or notice, of its intent to terminate or not renew its franchise
agreement.

(vi) All necessary filings with Governmental Authorities with respect to
Franchise Agreements and the UFOCs have been made by the Sellers, as applicable.

(vii) Except for exempt transactions under applicable law, Sellers’ UFOCs have
been provided to all of Sellers’ franchisees, subfranchisees, master franchisors
and subfranchisors and none of Sellers’ UFOCs or any exhibits, attachments,
written statements, documents, certificates or other items prepared or supplied
by Sellers (or on behalf of Sellers’) in connection with their UFOCs contained
or contain any untrue statement of material fact or omitted or omits to state a
material fact necessary in order to make the representations and/or warranties
set forth therein (taken as a whole), in light of the circumstances under which
they were made, not misleading.

(v) Product Liability. No Seller has any known or to Sellers’ Knowledge,
unknown, material liability (whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due) arising out of any injury to individuals or
property (including to customers) as a result of the ownership, possession, or
use of any product or services, sold, or delivered by any Seller.

(w) Books and Records. The books and records of Sellers maintained in connection
with the Business (including, without limitation, (i) books and records relating
to the purchase of materials and supplies, sales of products, dealings with
customers, invoices, franchisee lists, customer lists, mailing lists, databases,
franchisee, royalties, franchise fees, rebates, settlements, operating expenses,
inventories, supplier lists, personnel records and taxes, and (ii) computer
software and data in computer readable and human readable form used to maintain
such books and records together with the media on which such software and data
are stored and all documentation relating thereto) accurately record all
transactions relating to the Business in all material respects, and have been
maintained consistently in accordance with prudent business practices and
historical norms.

(x) Business Continuity. Except as set forth on Schedule 9(x), none of the
computer software, computer hardware (whether general or special purpose),
telecommunications capabilities (including all voice, data and video networks)
and other similar or related items of automated, computerized, and/or software
systems and any other networks or systems and related services that are used by
or relied on by any Seller in the conduct of the Business (collectively, the
“Systems”) have experienced material bugs, failures, breakdowns, or continued
substandard performance in the past twelve (12) months that have caused any
substantial disruption or interruption in or to the use of any such Systems by
any Seller.

 

-28-



--------------------------------------------------------------------------------

(y) Certain Business Relationships. Except as set forth on Schedule 9(y), no
Seller, Owner, or any of their affiliates, shareholders, members, directors,
officers, managers, and/or employees have been involved in any material business
arrangement or relationship with any Seller or the Business within the past
twelve (12) months, and no Owner and no shareholders, members, directors,
managers, officers, and/or employees or family member of any Seller or Owner
owns any material asset, tangible or intangible, that is used in the Business.

(z) Agents, Brokers. Except for BB&T Capital Markets, whose fees will be paid by
Sellers and Owners, Sellers and Owners have not dealt with any agent, finder,
broker or other representative in any manner which could result in Buyer being
liable for any finder’s, broker’s or other fee or commission in connection with
the subject matter of this Agreement.

(aa) Guaranty. Except as set forth on Schedule 9(aa), no Seller is a guarantor
or otherwise is liable for any liability (including indebtedness) of any other
Person relating to the Business, the Acquired Assets or the Assumed Liabilities,
including the GE Guaranty.

(bb) Disclosure. Neither this Agreement nor any of the schedules, exhibits, or
attachments contains or will contain any untrue statement of a material fact or
omits or will omit to state a material fact necessary in order to make the
representations and or warranties set forth herein or therein (taken as a
whole), in light of the circumstances under which they were made, not
misleading.

(cc) Closing Date. All of the representations and warranties of Sellers and
Owners contained in this Section 9 (subject to any Knowledge or materiality
qualifiers contained herein) and elsewhere in this Agreement and all information
delivered in any schedule, attachment or Exhibit hereto or in any writing
delivered to Buyer are true and correct on the date of this Agreement and shall
be true and correct on the Closing Date, except to the extent that Buyer has
been advised otherwise in writing prior to the Closing, provided, that, such
subsequent advise or disclosure shall not affect any of Buyer’s rights under
Sections 14 or 15.

10. Representations and Warranties of Buyer.

Buyer represents and warrants to Sellers and Owners as follows, which
representations and warranties shall survive the Closing as provided in
Section 15(h):

(a) Organization of Buyer. Buyer is a corporation, duly formed, validly
existing, and in good standing under the laws of the State of Delaware.

 

-29-



--------------------------------------------------------------------------------

(b) Authorization of Transaction. Buyer has the requisite corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. This Agreement constitutes the valid and legally binding obligation
of Buyer, enforceable in accordance with its terms and conditions, subject to
the effect of bankruptcy, insolvency, reorganization or other similar laws and
to general principles of equity (whether considered in proceedings at law or in
equity).

(c) Noncontravention. Neither the execution and the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, shall (i) violate
any statute, regulation, rule, injunction, judgment, order, decree or other
restriction of any government, governmental agency, or court to which Buyer is
subject, or (ii) result in the breach of Buyer’s certificate of incorporation,
or any agreement, indenture, deed, loan, mortgage, security agreement, lease or
other instrument to which Buyer is a party. Buyer is not required to give any
notice to, to make any filing with, or obtain any authorization, consent or
approval of, any government, including any subdivision or agency thereof, or any
third party in order to consummate the transactions contemplated by this
Agreement.

(d) Disclosure. No representation or warranty of fact by Buyer set forth in this
Agreement or in any certificate of Buyer furnished or to be furnished to Sellers
or Owners pursuant to this Agreement contains or will contain any untrue
statement of a material fact or omits or will omit to state a material fact
necessary in order to make the representations and or warranties set forth
herein or therein (taken as a whole), in light of the circumstances under which
they were made, not misleading.

(e) Litigation. There is no action, suit or other proceeding pending against
Buyer or its parent in or before any court, arbitrator, administrative agency or
other body of any federal, state, local or foreign government relating to the
consummation of the transactions contemplated hereby.

(f) Closing Date. All of the representations and warranties of Buyer contained
in this Section 10 (subject to any Knowledge or materiality qualifiers contained
therein) and elsewhere in this Agreement and all information delivered in any
schedule, attachment or Exhibit hereto or in any writing delivered to Sellers or
Owners is true and correct on the date of this Agreement and shall be true and
correct on the Closing Date, except to the extent that Buyer has advised
otherwise in writing prior to the Closing, provided, that such advise or
disclosure shall not affect any of Sellers’ or Owners’ rights under Sections 14
and 15.

11. Additional Covenants.

The Parties agree to the following covenants:

(a) Employee Matters.

(i) All of Sellers’ employees shall be terminated by Sellers as of the Closing
Date. Buyer shall offer employment to all those employees of Sellers primarily
engaged in the Business and listed on Schedule 11(a)(i) (the “Transferred

 

-30-



--------------------------------------------------------------------------------

Employees”) as “at will” employees other than Owners whose services with the
Buyer, if any, will be governed by Consulting Agreements, as applicable. The
Parties acknowledge that as of the Closing Date, the Transferred Employees who
accept Buyer’s offer of employment shall cease to be employees of Sellers and
shall become employees of Buyer. Buyer shall only be responsible for all claims,
causes of actions, judgments, damages, penalties and liabilities related to the
Transferred Employees arising from circumstances and occurrences after the
Closing Date.

(ii) Subject to applicable legal restrictions, Buyer and Sellers shall provide
each other, in a timely manner, with any information which the other may
reasonably request with respect to any of the Transferred Employees.

(iii) Notwithstanding the provisions of Section 11(a)(i) hereof, Sellers shall
retain all liabilities and obligations in respect of its past, present and
future employees under the Benefit Plans and applicable laws. Without limiting
the generality of the foregoing, Buyer shall have no liability or obligation
whatsoever under the Benefit Plans, nor shall Buyer have any obligation to
provide any employee benefits to any Persons employed in the Business as of or
at any time prior to the Closing.

(b) Transaction Expenses. Except as otherwise expressly provided herein, each
Party shall bear the costs and expenses (including all taxes and all legal,
accounting, consulting, investment banking, brokerage and other fees and
expenses) incurred by it in connection with this Agreement and the transactions
contemplated hereby.

(c) Tax Matters.

(i) All transfer, documentary, sales, use, stamp, registration and other such
Taxes and fees (including any penalties and interest) incurred in connection
with this Agreement, shall be paid by Sellers when and as due, and Sellers
shall, at their own expense, file all necessary, Tax Returns and other
documentation with respect to all such transfer, documentary, sales, use, stamp,
registration and other Taxes and fees.

(ii) After the Closing, upon reasonable notice, Buyer, on the one hand, and
Sellers and Owners, on the other hand, agree to furnish or cause to be furnished
to each other and their representatives, employees, counsel and accountants
access, during normal business hours, to such information and assistance
relating to the Acquired Assets as are reasonably necessary for financial
reporting and accounting matters relating to the Acquired Assets, the
preparation and filing of any Tax Returns, reports or forms relating to the
Acquired Assets, the defense of any Tax or other claim or assessment relating to
the Acquired Assets; provided, however, that such access and assistance do not
unreasonably disrupt the normal operations of Buyer, in the case of access and
assistance given to Sellers, or the normal operations of Sellers and Owners, in
the case of access and assistance given to Buyer.

 

-31-



--------------------------------------------------------------------------------

(iii) Each Party hereto hereby waives compliance by Sellers and Buyer with the
provisions of the “bulk sales,” “bulk transfer” or similar laws of any state or
political subdivision. Sellers and Owners agree to indemnify and hold Buyer
harmless against any and all claims, losses, damages, liabilities (including Tax
liabilities), costs and expenses incurred by Buyer or any of its affiliates as a
result of any failure to comply with any such “bulk sales,” “bulk transfer” or
similar laws in connection with this Agreement or the transactions contemplated
thereby, other than in respect of the Assumed Liabilities specifically
referenced in Section 2 above.

(d) Transition Assistance. From the period commencing on the date hereof through
sixty (60) days after the Closing, Sellers and each Owner shall provide
reasonable assistance to Buyer at no charge to Buyer, and thereafter pursuant to
the terms of the Consulting Agreements, in order to encourage franchisees,
subfranchisees, subfranchisors, master franchisors, customers, employees,
suppliers, lessors, and other associates of the Business to maintain the same
business relationships with Buyer after the Closing Date as were maintained with
Sellers prior to the Closing Date. The foregoing is not a guaranty by Sellers or
Owners that the same business relationships will be obtained or continued.

Without limiting the generality of the foregoing, following the date of
execution hereof through sixty (60) days after the Closing at no charge to
Buyer, and thereafter pursuant to the terms of the Consulting Agreements,
Sellers and Owners shall provide reasonable assistance to Buyer in its efforts
to assure Sellers’ franchisees (collectively, “Seller Franchisees”) that Buyer’s
decision to purchase the Business from Sellers will ultimately provide
substantial benefits to the Seller Franchisees. Such assistance may include,
among other things, attendance at and participation in one or more “town hall”
meetings with the Seller Franchisees as part of the transition process. The
foregoing is not a guaranty by Sellers or Owners that the same business
relationships will be obtained or continued.

In addition, the Parties acknowledge and agree that included among the Seller
Franchisee benefits currently being considered by Buyer are (i) certain royalty
rate reductions to each Seller Franchisee under his or her SpeeDee Franchise
Agreement (each a “Royalty Adjustment”) and (ii) the establishment of a
Midas/SpeeDee co-branding program (the “Incentive Program”) that would provide
for (a) a Ten Thousand Dollar ($10,000) per shop non-refundable payment to every
Seller Franchisee that is deemed by Buyer, in its sole discretion, to be
eligible for a Midas/SpeeDee co-branding opportunity, such advance to be applied
toward the cost of adding a Midas franchise to the Seller Franchisee’s current
operations or (b) alternatively, a Ten Thousand Dollar ($10,000) per shop
non-refundable payment to every Seller Franchisee that is deemed by Buyer, in
its sole discretion, not to be eligible for a Midas/SpeeDee co-branding
opportunity, such advance to be applied toward improving Seller Franchisee’s
current business operations.

As part of the Incentive Program, it is Buyer’s intention, following the
Closing, to request that each Seller Franchisee sign an amendment to his or her
SpeeDee Franchise Agreement, in form mutually acceptable to Buyer and Sellers
(the “Incentive

 

-32-



--------------------------------------------------------------------------------

Amendment”). The Incentive Amendment will provide for, among other things:
(a) the Royalty Adjustment, (b) the Seller Franchisee’s acknowledgement of
Buyer’s purchase of the Business from Sellers, (c) the Seller Franchisee’s
waiver of any claims against Buyer or Sellers or Owners as a result of such
purchase or any future purchase or sale of the Business by Buyer, and (d) a new
ACH debit authorization in favor of Buyer. Sellers and Owners will reasonably
assist Buyer in obtaining signed Incentive Amendments from each Seller
Franchisee.

Payments under the Incentive Program will be made by Seller out of the Incentive
Holdback by making withdrawals under the Incentive Holdback Escrow Agreement to
each Seller Franchisee immediately upon its signing the Incentive Amendment. Any
Seller Franchisee that does not return an Incentive Amendment by June 30, 2008
will forfeit his or her opportunity to receive any payment pursuant to the
Incentive Program.

If the Incentive Holdback is exhausted, Buyer will be responsible for funding
the balance of the Incentive payments. Any amount of the Incentive Holdback that
is not used by December 31, 2008 will be remitted by the Escrow Agent to Buyer
and will constitute a dollar-for-dollar reduction in the Purchase Price.

(e) Cooperation in the Defense of Claims.

(i) In the event that a claim is asserted against Buyer or its affiliates or
their shareholders, directors, officers, employees or agents, with respect to
events or conditions occurring or existing in connection with, or arising out
of, (A) the operation of the Business prior to the Closing, (B) the ownership,
possession, use or sale of the Acquired Assets prior to the Closing, (C) the
sale of the Acquired Assets to Buyer or (D) representations or warranties made
by Sellers in the Franchise Agreements or the UFOCs or otherwise prior to
Closing, Sellers and Owners shall reasonably cooperate with Buyer in the defense
of any such claim. If such claim does not give rise to a claim for indemnity by
Buyer against Sellers and Owners pursuant to the terms of this Agreement, Buyer
shall hold harmless Sellers and Owners for its out-of-pocket expenses arising
from such cooperation (including reasonable attorneys’ fees).

(ii) In the event that a claim is asserted against any Seller or Owner, (A) with
respect to events or conditions occurring or existing in connection with, or
arising out of, the operation of the Business after the Closing, or
(B) possession, use or sale of the Acquired Assets after the Closing, other than
as a result of actions prior to Closing or representations and warranties made
by Sellers in the Franchise Agreements or UFOCs or otherwise prior to Closing,
Buyer shall reasonably cooperate with such Seller or Owner in the defense of any
such claim. If such claim does not give rise to a claim for indemnity by Sellers
and Owners against Buyer pursuant to the terms of this Agreement, Sellers and
Owners shall hold harmless Buyer for its out-of-pocket expenses arising from
Buyer’s cooperation (including reasonable attorneys’ fees).

 

-33-



--------------------------------------------------------------------------------

(f) Restrictive Covenants.

(i) Acknowledgment. Sellers and Owners agree and acknowledge that in order to
assure Buyer that the Business and the Acquired Assets will retain their value,
it is necessary that Sellers and Owners undertake not to utilize their special
knowledge of the Business and their relationship with franchisees,
subfranchisees, master franchisors, subfranchisors suppliers or customers of the
Business to compete with Buyer.

(ii) Non-Compete. Without limiting the covenants and obligations contained in
any other agreement or otherwise (including, without limitation, any covenants
or obligations contained in the Consulting Agreements), Sellers and Owners
hereby agree that from and after the Closing Date and continuing for two
(2) years from the Closing Date (the “Restricted Period”), they shall not,
directly or indirectly, as an employee, agent, consultant, director, equity
holder, manager, co partner or in any other individual or representative
capacity, own, operate, manage, control, engage in, invest in, be employed by or
participate in any manner in, act as a consultant or advisor to, render services
for (alone or in association with any Person), or otherwise assist any Person
that engages in or owns, invests in, operates, manages or controls any venture
or enterprise that directly or indirectly engages or proposes to engage anywhere
in the United States or Mexico (the “Territory”) in the Business or any business
competitive with the Business; provided, however, that nothing contained herein
shall be construed to prevent Owners from investing in the stock of any
competing corporation listed on a national securities exchange or traded in the
over the counter market so long as such Party is not involved in the business of
such corporation and such Party does not own more than two percent (2%) of the
stock of such corporation or from, directly or indirectly, owning an interest in
a single use property which the Buyer or its affiliate declined to lease
pursuant to Section 11(h), which property is leased to another company involved
in business that is competitive with the Business. With respect to the
Territory, Sellers and Owners specifically acknowledge that the Business has
heretofore been conducted throughout the United States and Mexico.

(iii) Non-Solicitation. Without limiting the generality of the provisions of
Section 11(f)(ii), Sellers and Owners hereby agree that during the Restricted
Period they will not, directly or indirectly, as employee, agent, consultant,
director, equity holder, manager, co partner or in any other capacity, solicit
business from any Person which is or was a franchisee, subfranchisor, master
franchisor, subfranchisee, customer, supplier or employee of any Seller at any
time during the Restricted Period or during the two (2) year period preceding
the Closing Date, or from any successor in interest to any such Person, in any
case for the purpose of securing business or contracts related to the Business,
or solicit, encourage, initiate or participate in discussions or negotiations
with, or provide any information to, any present or future acquisition target,
customer or supplier of the Business with respect to the termination or other
alteration of his, her or its relationship with Buyer or the Business, provided
that Sellers and Owners will be permitted to engage former employees to provide
transition services reasonably agreed to by Buyer.

 

-34-



--------------------------------------------------------------------------------

(iv) Enforceability; Blue Pencil. Sellers and Owners recognize that the
territorial, time and scope limitations set forth in this Section 11(f) are
reasonable and are properly required for the protection of Buyer’s legitimate
interest in franchisee and supplier relationships, goodwill and trade secrets of
the Business. In the event that any such territorial, time or scope limitation
is deemed to be unreasonable by a court of competent jurisdiction, Buyer,
Sellers and Owners agree, and Sellers and Owners submit, to the reduction of any
or all of said territorial, time or scope limitations to such an area, period or
scope as said court shall deem reasonable under the circumstances. If such
partial enforcement is not possible, the provision shall be deemed severed, and
the remaining provisions of this Agreement shall remain in full force and
effect.

(v) Remedies. Sellers and Owners acknowledge and agree that the covenants set
forth in this Section 11(f) hereof are reasonable and necessary for the
protection of Buyer’s business interests, that irreparable injury will result to
Buyer if Sellers or Owners breach any of the terms of this Section 11(f), and
that in the event of any Sellers’ and Owners’ actual or threatened breach of any
of the provisions contained in this Section 11(f), Buyer will have no adequate
remedy at law. Sellers and Owners accordingly agree that in the event of any
actual or threatened breach by them of any of the provisions contained in this
Section 11(f), Buyer shall be entitled to such injunctive and other equitable
relief as may be deemed necessary or appropriate by a court of competent
jurisdiction. Nothing contained herein shall be construed as prohibiting Buyer
from pursuing any other remedies available to it for such breach or threatened
breach, including the recovery of any damages which it is able to prove.

(g) Confidentiality. Sellers and Owners shall, and shall cause their respective
affiliates, officers, employees, representatives, consultants and advisors to,
hold in confidence and not use any Confidential Information which remains after
Closing in the possession of the Parties hereto. In addition, prior to the
Closing, the Parties hereto shall not release or disclose any such information
to any Person other than any other Party or its authorized representatives.
Further, if this Agreement is terminated by either Party for any reason
whatsoever, the Parties shall return to the other Party all Confidential
Information and each Party shall hold in confidence and not use any Confidential
Information of the other Party for any purpose whatsoever. As used in this
Section 11(g), “Confidential Information” shall mean any information relating to
(i) this Agreement or the Transaction Documents or the transactions contemplated
hereby or thereby or (ii) the Business and the business or affairs of Sellers
and Buyer, including, without limitation, information relating to financial
statements, client or customer identities, potential clients or customers,
employees, suppliers, servicing methods, equipment, programs, strategies and
information, analyses, profit margins or other proprietary information. Buyers,
Sellers and Owners acknowledge that the Confidential Information is vital,
sensitive, confidential and proprietary to the Business and each Party.
Notwithstanding the foregoing, the confidentiality obligations of this
Section 11(g) shall not apply to information:

(i) which the Parties or their respective affiliates, officers, employees,
representatives, consultants and advisors are compelled to disclose by judicial
or administrative process, or, in the opinion of counsel, by other mandatory
requirements of law;

 

-35-



--------------------------------------------------------------------------------

(ii) which can be shown to have been generally available to the public other
than as a result of a breach of this Section 11(g);

(iii) which can be shown to have been provided to the applicable Party or its
affiliates, officers, employees, representatives, consultants and advisors by a
third party who obtained such information other than from such Party or other
than as a result of a breach of this Section 11(g); or as required under
applicable securities, franchise or other laws or regulations applicable to the
purchase;

(h) Post Closing Company-Owned Store and Specific Property Matters. Buyer
acknowledges that Owners (through their affiliate, FTB LLC or another related
lessor entity) are in the process of negotiating with Exxon Mobile Corporation
(“Exxon”) for the purchase of three properties located in (a) University Park,
Texas, (b) Plano, Texas, and (c) Cedar Hill, Texas, each of which is currently a
company-owned SpeeDee location (collectively, the “Company-Owned Store
Premises”), along with the property located in Richardson, Texas, which is not
currently run as a SpeeDee location (the “Richardson, Texas Property”). Each
Company-Owned Store Premises is currently subject to a non-transferable lease
between Exxon, as landlord, and SpeeDee Oil Change, Inc. (“SOCI”), as tenant.

Prior to the Closing, Sellers and Owners shall cause GCKB Inc. to enter into
three (3) separate SpeeDee Franchise Agreements with SOCI (each, a “New
Franchise Agreement” and, collectively, the “New Franchise Agreements”),
pursuant to which SOCI shall be granted a franchise to operate a SpeeDee
location at each of the three Company-Owned Store Premises. Each New Franchise
Agreement shall be in the then current standard form of Speedee Franchise
Agreement, except that the term of each New Franchise Agreement shall, unless
otherwise agreed to by and between Buyer and SOCI, immediately expire upon the
earlier to occur of (1) the date, if any, that the sale of the applicable
Company-Owned Store Premises from Exxon to FTB LLC (or another related lessor
entity) is consummated, and (2) the applicable date of expiration or earlier
termination under the current lease between Exxon, as landlord, and SOCI, as
tenant, for such Company-Owned Store Premises (each, an “Exxon Lease” and,
collectively, the “Exxon Leases”). The Parties hereto acknowledge and agree that
the “New Franchise Agreements” shall constitute “Franchise Agreements” for
purposes of Section 1(a)(i) of this Agreement and, therefore, shall constitute a
part of the Acquired Assets being purchased by Buyer from Sellers hereunder.

 

-36-



--------------------------------------------------------------------------------

In the event that a sale of one or more of the Company-Owned Store Premises from
Exxon to FTB LLC (or another related lessor entity) is consummated prior to the
applicable date of expiration or earlier termination under the applicable Exxon
Lease(s), then, concurrently with the expiration of the New Franchise
Agreement(s) for such Company-Owned Store Premises, Buyer and FTB LLC (or
another related lessor entity) shall enter into a separate lease agreement for
the lease of each such Company-Owned Store Premises from FTB LLC (or another
related lessor entity) to Buyer (each, a “New Lease” and, collectively, the “New
Leases”). Each New Lease shall contain terms that are mutually acceptable to FTB
LLC (or another related lessor entity) and Buyer, but shall provide, in relevant
part, for rent equal to 8% of the purchase price allocated to the real estate
assets, a 15 year initial term with four (4) five-year renewal options, and a
right of assignment by Buyer to an existing or prospective SpeeDee franchisee.

Buyer will have the right but not the obligation to enter into a lease of the
Richardson, Texas Property on substantially the same terms as the New Leases,
which right, if exercised, must be exercised by Buyer within thirty (30) days
after Buyer receives written notification that such premises have become
available for lease as SpeeDee locations.

In the event that FTB LLC (or another related lessor entity) is not able, in
good faith, to acquire one or more of the Company-Owned Store Premises from
Exxon prior to the applicable date of expiration or earlier termination under
the applicable Exxon Lease, then the Purchase Price hereunder will be reduced by
Three Hundred Thousand Dollars ($300,000) for each such Company-Owned Store
Premises, which reduction will be made by offset against the Company-Owned Store
Holdback and payment thereof back to Buyer.

Buyer acknowledges that the Company-Owned Store Premises and the Richardson,
Texas Property consist of single-use buildings. Accordingly, in the event that
FTB LLC (or another related lessor entity) and Buyer are not able, in good
faith, to agree upon mutually acceptable terms above and beyond the terms agreed
to above for the New Lease of a particular Company-Owned Store Premises or for
the Richardson, Texas Property, Buyer agrees that FTB LLC (or another related
lessor entity) shall be permitted to lease such Company-Owned Store Premises
and/or the Richardson, Texas Property to Persons in businesses which compete
with the Business or the business of Buyer.

Concurrently with the execution of each New Lease of Company-Owned Store
Premises, Owners (or their applicable affiliate) shall sell to Buyer, free and
clear of any Liens, all of the tangible and intangible assets owned by Owners
(or their applicable affiliate) and used in connection with the SpeeDee location
formerly operated at the applicable Company-Owned Store Premises (collectively,
the “Company-Owned Store Assets”). The purchase price for the Company-Owned
Store Assets shall be Three Hundred Thousand Dollars ($300,000) per
Company-Owned Store Premises and will be paid out of the Company-Owned Store
Holdback. Buyer shall not be required to purchase the Company-Owned Store Assets
which relate to any particular Company-Owned Store Premises unless and until
such time as a New Lease has been executed for such location by Buyer and
FTB LLC (or another related lessor entity). FTB LLC (or another related lessor
entity) shall offer to sell to Buyer, on commercially reasonable terms, any

 

-37-



--------------------------------------------------------------------------------

equipment and inventory assets which relate to the Richardson, Texas Property at
a price not to exceed the amount of the purchase price allocated to such assets
provided that, Buyer shall not be obligated to purchase any such equipment or
inventory assets which relate to the Richardson, Texas Property.

Following its acquisition of the Company-Owned Store Assets, Buyer shall be
entitled, in its discretion, to either (a) use the Company-Owned Store Assets,
and operate under the New Leases, as company-owned SpeeDee locations or (b) sell
all or a portion of the Company-Owned Store Assets, and assign one or more of
the New Leases, to one or more third parties for the operation of one or more
independently-owned SpeeDee locations.

(i) Further Assurances. After the Closing, Sellers and Owners shall, from time
to time, at the request of Buyer, and without further expense to Buyer, execute
and deliver such other instruments of conveyance and transfer (including powers
of attorney) as Buyer may reasonably request, in order to more effectively
consummate the transactions contemplated hereby and to vest in Buyer good and
marketable title to the Acquired Assets, including assistance in the collection
or obtaining possession of any such Acquired Assets.

(j) Post Closing Operations of Seller; Change of Name. With the exception of
FTB LLC (or another related lessor entity) as landlord to certain franchisees,
and in the event Buyer, Sellers, Owners and landlord cannot agree on lease terms
for the Company-Owned Store Premises subsequently purchased from ExxonMobil,
from and after the Closing, Sellers will cease operations of the Business and
will not engage in any business related to the Business. At Closing, Owners
shall cause Sellers and any applicable Excluded Entity to amend their
organizational documents to change their names and delete there from the words
“SpeeDee” and “SpeeDee Oil Change” and related terms (the “Business Names”) and
will file such documents as are necessary to reflect such name changes in the
State of Louisiana and the other jurisdictions where Sellers and any applicable
Excluded Entities are qualified to do business as foreign entities. From and
after the Closing Date, Sellers agree they will not, and Owners agree that they
will cause Sellers and the Excluded Entities not to, adopt or use any name that
is confusingly similar to, or a derivation of, the Business Names.

(k) Discharge of Liabilities. Sellers shall, and Owners shall cause Sellers to,
pay and discharge the Excluded Liabilities as and when due.

(l) Amendment to Disclosure Schedules. Sellers and Owners agree that, with
respect to the representations and warranties contained in Section 9, they shall
promptly supplement or amend the Schedules with respect to any material matter
hereafter arising or discovered which, occurs prior to the Closing and if
existing or known at the date of this Agreement, would have been required to be
set forth or described in the Schedules; provided, however, that all such
supplements or amendments shall be delivered to Buyer in any event no later than
five (5) business days prior to the Closing Date and provided further that no
such supplement or amendment shall affect Buyer’s rights under Sections 14 and
15.

 

-38-



--------------------------------------------------------------------------------

(m) Post Closing Advertising Fund/Expenditure Reconciliation. Within thirty
(30) days after the Closing, Sellers shall provide Buyer with a report
reconciling advertising commitments with the Advertising Fund Deposits delivered
to Buyer at Closing.

12. Transactions Prior to Closing

(a) Access to Information Concerning Properties and Records. Sellers and Owners
agree that, during the period commencing on the date hereof and ending on the
Closing Date, (i) it will give or cause to be given to Buyer and its
representatives full access, during normal business hours, to all of the
properties, offices, books, contracts, commitments, records and affairs of
Seller relating, in whole or part, to the Acquired Assets or the Business,
(ii) Sellers will furnish or cause to be furnished to Buyer and its
representatives such financial and operating data and other information with
respect to the Acquired Assets, Business and properties of Sellers, as Buyer
shall from time to time reasonably request, (iii) Buyer and its representatives
shall be entitled to consult with the representatives, officers, employees,
accountants, customers and suppliers of Sellers and with the prior consent of
Owners, Sellers’ franchisees, subfranchisors, and master franchisors,
(iv) Sellers or Owners will promptly furnish or cause to be furnished to Buyer
copies of all documents and information concerning the Acquired Assets or the
Business that Buyer may reasonably request. Buyer agrees that this information
shall be subject to the Confidential provisions of Section 11(g) of this
Agreement.

(b) Conduct of the Business of Seller Pending the Closing Date. Sellers and
Owners agree that, except as required by this Agreement or otherwise consented
to or approved in writing by Buyer during the period commencing on the date
hereof and ending on the Closing Date, Sellers and Owners will:

(i) operate the Business, including, without limitation, collecting accounts
receivable and other franchise fees, royalties and revenues relating to the
Business and paying accounts payable and other operating expenses relating to
the Business, only in the Ordinary Course of Business; use their reasonable best
efforts to preserve Sellers’ present franchises, subfranchisors, master
franchisors, subfranchisees, business organizations, suppliers, and sponsors
intact; use their best efforts to keep available the services of the present
officers and employees of Sellers; use their reasonable best efforts to preserve
present relationships with Persons having business dealings with Sellers and
perform or pay its obligations when and as they become due; and make no sales of
inventory or any of the assets of the Business to any affiliate or
non-affiliated Person except in the Ordinary Course of Business;

(ii) maintain the Acquired Assets in customary repair, order and condition,
reasonable wear and use expected, not allow any Liens or encumbrances to be
imposed against any of the Acquired Assets, and maintain insurance upon all of
such Acquired Assets in such amounts and of such kinds comparable to that in
effect on the date hereof and, in the event of a casualty, loss or damage prior
to the Closing Date to any of the Acquired Assets for which a Seller is insured,
such Seller shall, at the option of Buyer, either repair or replace such damaged
property or transfer the proceeds of such insurance to Buyer on the Closing
Date;

 

-39-



--------------------------------------------------------------------------------

(iii) maintain Sellers’ books, accounts and records relating to the Business in
the usual, regular and ordinary manner, on a basis consistent with prior years,
comply with all laws and contractual obligations applicable to the Business or
to the conduct of the Business and perform all of their obligations relating to
the Business without default;

(iv) not, nor will any of any Sellers’ officers, managers, members,
shareholders, directors, employees, representatives or agents, directly or
indirectly encourage, solicit, initiate or engage in discussions or negotiations
with, or provide any information to, any corporation, partnership, Person or
other entity or group (other than Buyer) concerning any direct or indirect sale
or other disposition of the Acquired Assets, or any part thereof, nor will
Sellers or Owners enter or agree to enter into any direct or indirect sale or
other disposition of the Acquired Assets, or any part thereof, to any entity,
Person or group or change the character of the Business in any manner;

(v) except in the Ordinary Course of Business and consistent with Sellers’
historical practices, make or grant no general wage or salary increase to its
employees; make no increase in the compensation payable or to become payable by
any Seller to any officer, shareholder, director, member, manager, employee or
agent employed in, or with respect to the Business of any Seller or in the event
of the termination of employment of any such shareholder, director, manager,
member, officer, employee or agent; pay or provide for no bonus, stock option,
stock purchase, profit sharing, deferred compensation, pension, retirement or
other similar payment or arrangement to the Transferred Employees except in the
ordinary course of the administration of its existing Benefit Plans; enter into
no employment or consulting agreement or arrangement with respect to the
performance of personal services relating to the Business which is not
terminable without liability by such Seller on 30 days’ notice or less;

(vi) amend the terms or provisions of any Franchise Agreement (or Master
Franchise Agreement or Subfranchise Agreement) or the terms of its UFOC, except
such amendments as may be required in order for Sellers to be able to sell
franchises during the period commencing on the date hereof and ending on the
Closing Date, (drafts of which amendments will be provided to Buyer in advance
of their effectiveness);

(vii) not create, incur or assume any debt (including obligations in respect of
capital leases) or any debt for money borrowed (whether long- or short-term)
other than in the normal and Ordinary Course of Business, not assume, guarantee,
endorse or otherwise become liable or responsible (whether directly,
contingently or otherwise) for the obligation of any other Person nor make any
loans, advances or capital contributions to any other Person, other than trade
payables;

 

-40-



--------------------------------------------------------------------------------

(viii) make no capital expenditures relating to the Business or enter into any
commitment therefore which, in the aggregate, exceeds Twenty Five Thousand
Dollars ($25,000).

(ix) make no change in Sellers’ banking, safe deposit and ACH payment and other
franchisee payment arrangements without prior written notice to Buyer, giving
the details of such change; and grant no powers of attorney relating to the
Business;

(x) except as disclosed herein, make no substantial renovation of Sellers’
property involving any substantial obligation;

(xi) use Sellers’ and Owners’ best efforts not to permit any event to occur that
would result in any of the representations and warranties contained in this
Agreement not being, except as specifically contemplated by this Agreement,
materially true and correct at and as of the time immediately after the
occurrence of such event;

(xii) keep Buyer reasonably informed as to the affairs of Sellers and the
Business and consult with Buyer on all important matters pertaining to the
Business;

(xiii) not accelerate or write off as uncollectible any accounts receivable
outside of the Ordinary Course of Business, or provide more favorable terms
regarding the collection thereof, nor extend the payment terms with regard to
any accounts payable;

(xiv) cause copies of all financial and other reports prepared in the regular
course of the Business to be furnished to Buyer;

(xv) comply with all applicable laws and other requirements of all Governmental
Authorities;

(xvi) not sell, transfer, or otherwise dispose of any of its properties or
assets (real, personal or mixed, tangible or intangible), except for sales of
inventory in the Ordinary Course of Business, consistent with past custom and
practice;

(xvii) not modify, amend or terminate any Assumed Contract (including any
Franchise Agreement) or waive, release or assign (except to effectuate the
transactions contemplated by this Agreement) any material rights or claims under
any Assumed Contract (including any Franchise Agreement) or enter into new
franchise agreements unless Sellers’ UFOC has been amended to include all
amendments required under Law in order for Sellers to be able to sell franchises
during the period from the date hereof and ending on the Closing Date;

 

-41-



--------------------------------------------------------------------------------

(xviii) not sell, assign, transfer, abandon or permit to lapse any licenses or
permits or any portion thereof, or any of the Intellectual Property or other
intangible assets, disclose any material Confidential Information or trade
secret to any Person or grant any license or sublicense of any rights under or
with respect to any Intellectual Property or other intangible assets;

(xix) with the exception of any issues relating to the Retained Legal
Liabilities, not institute, settle or agree to settle any litigation, action or
proceeding by or before any Governmental Authority;

(xx) not make any change in any method of financial or Tax accounting or
reporting or financial or Tax accounting or reporting practice;

(xxi) not engage in any merger or consolidation with any other entity (or any
transaction having a similar effect) involving any Seller or any acquisition of
any business unit or operation (however effected) of any other Person to which
any Seller or the Business is a party; and

(xxii) not take or not agree to take, whether in writing or otherwise, any of
the actions set forth above.

(c) Consents. Subject to the provisions of Section 1(a) of this Agreement,
Sellers shall give all required notice and obtain prior to the Closing Date, if
possible, all licenses, permits, consents, approvals, authorizations,
qualifications and orders of Governmental Authorities and parties to Assumed
Contracts, to the extent transferable, as may be required under this Agreement
in order to enable Sellers to perform their obligations hereunder, including,
but not limited to, all consents and approvals required to permit it to make the
transfers to Buyer contemplated under this Agreement and to enable Buyer to
enjoy after the Closing Date all rights and benefits presently enjoyed by
Sellers in respect of the Acquired Assets; provided, however, that no Assumed
Contract shall be amended to change the pricing or increase the amount payable
thereunder in order to obtain any such consent, approval or authorization
without first obtaining the approval of Buyer.

(d) Notice of Developments. The Parties will give prompt written notice to the
other Parties of any material adverse development causing a breach of any of the
representations and warranties in Sections 9 or 10 (as if such representations
and warranties were given as of such time).

(e) No Shopping. From the date hereof through and until the earlier of
termination of this Agreement or Closing, none of Sellers, Owners, nor any of
Sellers’ or Owners’ affiliates, employees, officers, agents or advisors shall,
directly or indirectly, (i) solicit, initiate or encourage any inquiries,
proposals or offers from any Person relating to any acquisition (or sublease as
the case may be) of the Acquired Assets or the Business or any portion thereof,
or any securities of, or any merger, consolidation or business

 

-42-



--------------------------------------------------------------------------------

combination with, any Seller, or (ii) with respect to any such effort or attempt
by any other Person, (A) do or seek any of the foregoing, (B) participate in any
discussions or negotiations, (C) furnish to any other Person any information
with respect to, or afford access to the properties, books or records of or
relating to, Sellers, the Acquired Assets or the Business, or (D) otherwise
cooperate in any way with, or assist or participate in, or facilitate or
encourage any such effort.

(f) All Reasonable Efforts; Consents and Approvals.

(i) Subject to the terms and conditions of this Agreement, each of the Parties
hereto agrees to use all reasonable efforts to take, or cause to be taken, all
other actions and to do, or cause to be done, all other things necessary, proper
or advisable to consummate and make effective as promptly as practicable the
transactions contemplated hereby.

(ii) Each of the Parties shall take all reasonable actions necessary to comply
promptly with all legal requirements which may be imposed on it with respect to
this Agreement and the transactions contemplated hereby (which actions shall
include, furnishing all information required in connection with approvals of,
filings with, and inquiries or requests from, any Governmental Authority); shall
promptly cooperate with and furnish information to each other or their counsel
in connection with any such requirements imposed upon any of them in connection
with this Agreement and the transactions contemplated hereby; and shall not take
any action that would reasonably be expected to materially delay the obtaining
of, or result in not obtaining, any permission, approval or consent from any
Governmental Authority or other Person necessary to be obtained prior to
Closing. Sellers, Owners and Buyer shall take all reasonable actions necessary
to obtain (and shall cooperate with each other in obtaining) any consent,
authorization, order or approval of, or any exemption by, any Governmental
Authority or other Person required to be obtained or made by Sellers, Owners or
Buyer in connection with the transactions contemplated hereby or the taking of
any action contemplated thereby or by this Agreement.

(iii) Prior to the Closing, each Party shall promptly consult with the other
Parties hereto with respect to, provide any necessary information with respect
to, and provide the other (or its counsel) copies of, all filings made by such
Party with any Governmental Authority or other Person or any other information
supplied by such Party to a Governmental Authority or other Person in connection
with this Agreement and the transactions contemplated hereby. Each Party hereto
shall promptly inform the other of any communication from any Governmental
Authority or other Person regarding any of the transactions contemplated hereby
unless otherwise prohibited by law. If any Party hereto or affiliate thereof
receives a request for additional information or documentary material from any
such Government Authority or other Person with respect to the transactions
contemplated hereby, then such Party shall endeavor in good faith to make, or
cause to be made, as soon as reasonably

 

-43-



--------------------------------------------------------------------------------

practicable and after consultation with the other Parties, an appropriate
response in compliance with such request. To the extent that transfers,
amendments or modifications of Permits are required as a result of the execution
of this Agreement or consummation of the transactions contemplated hereby,
Sellers and Owners shall use all reasonable efforts to effect such transfers,
amendments or modifications.

13. Conditions Precedent.

(a) Conditions Precedent to Obligations of the Parties. The respective
obligations of Buyer, Sellers and Owners to consummate the transactions
contemplated by this Agreement shall be subject to the satisfaction at or prior
to the Closing Date of each of the following conditions:

(i) No Claims. Except as disclosed on Schedule 13(a)(i), no claims shall be
pending or threatened and no court of competent jurisdiction or Governmental
Authority shall have issued an order, decree or ruling or taken any other action
(which order, decree or ruling the Parties hereto shall use their reasonable
best efforts to lift), in each case claiming or advocating permanently
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement or limiting the operation of the Business or the business of
Buyer or its affiliates subsequent to the Closing.

(b) Conditions Precedent to Obligations of Buyer. The obligations of Buyer under
this Agreement are subject, in the discretion of Buyer, to the reasonable
satisfaction at or prior to the Closing Date of each of the following
conditions:

(i) Accuracy of Representations and Warranties. All representations and
warranties of Sellers and Owners contained herein or in any certificate or
document delivered to Buyer pursuant hereto shall be true in all material
respects on and as of the Closing Date, with the same force and effect as though
made on and as of the Closing Date.

(ii) Performance of Agreements. Sellers and Owners shall have performed in all
material respects all obligations and agreements, and complied in all material
respects with all covenants and conditions contained in this Agreement to be
performed or complied with by it prior to or at the Closing Date, including,
without limitation, the delivery of the items set forth in Section 7 hereof.

(iii) Receipt of Licenses, Permits and Other Consents. Buyer shall have received
evidence, in form and substance satisfactory to its counsel that all
transferable licenses, Permits, consents, approvals, authorizations,
qualifications and orders of Governmental Authorities and parties to contracts
relating to the operation of the Business have been obtained in accordance with
the terms of this Agreement.

(iv) Actions and Proceedings. All actions, proceedings, instruments and
documents required to carry out the transactions contemplated by this Agreement
or incidental thereto and all other related legal matters shall have been
satisfactory

 

-44-



--------------------------------------------------------------------------------

to, and approved by counsel for Buyer, and such counsel shall have been
furnished with such certified copies of such corporate actions and proceedings
and such other instruments and documents as it shall have reasonably requested.

(v) Adverse Conditions. The Business shall not be adversely affected in any
material way by, nor shall it have sustained any material loss, whether or not
insured, as a result of any fire, flood, accident, explosion, strike, labor
disturbance, labor organization attempt, riot, act of God or the public enemy or
any other calamity or casualty.

(vi) Releases. Recordable discharges of any Liens or charges affecting the
Acquired Assets shall have been obtained.

(vii) GE Consent. GE shall have delivered the GE Consent and GE shall have
consented to the form of Lease Control Agreement including the form of Standby
Lease attached thereto.

(viii) No Material Adverse Change. There shall have been no material adverse
change since the date of the Most Recent Financial Statements and Balance Sheet
in the financial condition, results of operations, employee relations or
customer or supplier relations of the Business.

(c) Conditions Precedent to the Obligations of Sellers and Owners. The
obligations of Sellers and Owners under this Agreement are subject, in the
discretion of Sellers and Owners, to the satisfaction at or prior to the Closing
Date of each of the following conditions:

(i) Accuracy of Representations and Warranties. All representations and
warranties of Buyer contained herein or in any document or certificate delivered
to Sellers and Owners pursuant hereto shall be true in all material respects on
and as of the Closing Date, with the same force and effect as though such
representations and warranties had been made on and as of the Closing.

(ii) Performance of Agreements. Buyer shall have performed all obligations and
agreements in all material respects, and complied with all covenants and
conditions in all material respects, contained in this Agreement to be performed
or complied with by it prior to or at the Closing, including, without
limitation, the delivery of the items set forth in Section 8 hereof.

(iii) Standby Lease. The Buyers shall have, as evidenced by its signature on the
Lease Control Agreement, agreed to the Standby Lease in form and substance
approved by Sellers, Owners, FTB LLC (and any other related landlord) and GE.

 

-45-



--------------------------------------------------------------------------------

14. Termination.

(a) This Agreement and the transactions contemplated hereby may be terminated at
any time prior to the Closing upon the occurrence of any of the following
events:

(i) Mutual Consent. By mutual written consent of Owners and Buyer;

(ii) Closing Date. By Buyer or Sellers and Owners if the Closing shall not have
occurred on or before April 30, 2008 (the “Termination Date”) and the Party so
terminating this Agreement is not in material default of its obligations
hereunder.

(iii) Sellers’ Misrepresentation or Breach. By Buyer, if there has been a
material breach by Sellers or Owners of any of their representations,
warranties, covenants, obligations or agreements set forth in this Agreement or
a materially adverse change reflected as a result of an amendment or supplement
to any schedule hereafter delivered pursuant hereto by Seller;

(iv) Buyer’s Misrepresentation or Breach. By Seller, if there has been a
material breach by Buyer of any of its representations, warranties, covenants,
obligations or agreements set forth in this Agreement or a materially adverse
change reflected as a result of an amendment or supplement to any schedule
hereafter delivered pursuant hereto by Buyer;

(v) Claims. By Buyer or Sellers or Owners, if there are claims or threats that
consummation of the transactions contemplated hereby shall violate any
non-appealable final order, decree or judgment of any court or Governmental
Authority having competent jurisdiction or any Franchise Agreement or UFOC;

(vi) Material Adverse Change. By Buyer, if since the date of the Most Recent
Financial Statements and Balance Sheet there has been a material adverse change,
or the occurrence of a condition or event which might result in a material
adverse change, in the condition (financial or otherwise), assets, properties,
operations or prospects of the Business;

(vii) Buyer’s Conditions. By Buyer, if any condition precedent to Buyer’s
obligation to effect the Closing as set forth in Section 13(b) has not been
satisfied, or shall have become incapable of fulfillment, and such condition is
not waived by Buyer on or prior to the Termination Date; or

(viii) Sellers’ or Owners’ Conditions. By Sellers or Owners, if any condition
precedent to Sellers’ and Owners’ obligation to effect the Closing as set forth
in Section 13(c) has not been satisfied, or shall have become incapable of
fulfillment, and such condition is not waived, if waivable, by Owners on or
prior to the Termination Date.

 

-46-



--------------------------------------------------------------------------------

(b) Effect of Termination. If this Agreement is terminated pursuant to
Section 14(a), written notice thereof shall forthwith be given to the other
Party and this Agreement shall thereafter become void and have no further force
and effect and all further obligations of Sellers, Owners and Buyer under this
Agreement shall terminate without further liability of Seller or Buyer, except
that:

(i) each Party will return all documents, workpapers and other material of any
other Party relating to the transactions contemplated hereby, whether so
obtained before or after the execution hereof, to the Party furnishing the same,
and all Confidential Information received by any Party hereto with respect to
the business of any other Party shall be treated in accordance with
Section 11(g); and

(ii) such termination shall not constitute a waiver by any Party of any claim it
may have for damages caused by reason of, or relieve any Party from liability
for, any breach of this Agreement prior to or otherwise giving rise to the
termination of this Agreement.

(c) Remedies. Notwithstanding any termination right granted in Section 14(a), in
the event of the nonfulfillment of any condition to a Party’s closing
obligations, in the alternative, such Party may elect to do one of the
following:

(i) proceed to close despite the nonfulfillment of any closing condition waiving
such non-fulfillment of such condition; or

(ii) decline to close, terminate this Agreement as provided in Section 14(a),
and thereafter seek damages to the extent permitted in Section 14(d).

(d) Right to Damages. Except as provided otherwise in this Agreement, if this
Agreement is terminated pursuant to Section 14(a), no Party hereto shall have
any claim against the other except if the circumstances giving rise to such
termination were caused by the other Party’s failure to comply with a material
covenant set forth herein, in which event termination shall not be deemed or
construed as limiting or denying any legal or equitable right or remedy of such
Party.

15. Indemnification.

(a) Indemnification of Buyer. Subject to the limitations set forth in this
Agreement, Sellers and Owners, jointly and severally, agree to indemnify and
hold Buyer and its affiliates, owners and their directors and officers,
employees, agents, successors and assigns (“Buyer Indemnified Parties”) harmless
against and with respect to the following, (referred to as “Buyer Losses”)
regardless of any investigation, or lack thereof, made by or on behalf of Buyer:

(i) any Retained Liability, including all liabilities, obligations and
commitments of Sellers or Owners (whether accrued, absolute, contingent or
otherwise relating to the Business during any period on or prior to the Closing
Date) which are not Assumed Liabilities, other than Retained Liabilities for
Franchise Matters;

 

-47-



--------------------------------------------------------------------------------

(ii) damages resulting from any breach of warranty or misrepresentation of
Sellers or Owners other than as to Franchise Matters or in any certificate or
other instrument furnished to Buyer under this Agreement;

(iii) Sellers’ failure to comply with any applicable bulk sales statutes, laws,
rules, regulations or orders; and

(iv) all liabilities, obligations, costs, expenses or losses relating to any
litigation, action, suit, claim, or proceeding arising prior to, on or after the
Closing related to restrictions on businesses that can be operated by Sellers or
their successors-in-interest; and

(v) all liabilities, obligations, costs, expenses, or losses or representations
and warranties relating to Franchise Matters and any Retained Liabilities for
Franchise Matters.

(b) Limitation of Sellers’ and Owners’ Indemnification. Notwithstanding the
provisions of Section 15(a), Buyer Indemnified Parties shall be limited in
recovery for any Buyer Losses as set forth below:

(i) Buyer Indemnified Parties shall not be entitled to indemnification for Buyer
Losses in respect of claims made pursuant to Section 15(a) unless the total of
all Buyer Losses in respect of such claims made by such Buyer Indemnified
Parties shall exceed One Hundred Thousand Dollars ($100,000) in the aggregate
(“Sellers’ Deductible”) provided, however, that Sellers’ Deductible shall not
apply to the Incentive Holdback or use thereof, Buyer Losses incurred by Buyer
Indemnified Parties that relate to the Retained Liabilities or that arise from
or as a result of any breach of Sellers’ representations and warranties set
forth in Sections 9(a), 9(b), 9(i)(ii), 9(j), 9(r) or 9(s) or 9(z) of this
Agreement; and

(ii) The maximum amount payable to all Buyer Indemnified Parties for total Buyer
Losses arising under Section 15(a)(ii) and Section 15(a)(iii) of this Agreement
shall be Three Million Dollars ($3,000,000), provided however that the foregoing
limit shall not apply to the Buyer Losses that arise under Section 15(a)(iv) or
15(a)(v), or as a result of any breach of Sellers’ or Owners’ representations
and warranties set forth in Sections 9(a), 9(b), 9(j), 9(r), 9(s), 9(u) and
9(i)(ii) of this Agreement. The maximum amount payable under this paragraph
shall include the costs of all actions, suits, proceedings, demands,
assessments, judgments, costs and expenses, including attorneys’ fees (incurred
in connection with the investigation, defense or prosecution of the
indemnifiable claims, and those incurred in connection with the enforcement of
this provision), incident to any of the foregoing or based on allegations of
facts which, if true, would require indemnification hereunder.

 

-48-



--------------------------------------------------------------------------------

(iii) The maximum amount payable to all Buyer indemnified Parties arising under
Section 15(a)(iv) and 15(a)(v) or breach of the representations and warranties
in Section 9(u) shall be Six Million Dollars ($6,000,000.00) for total Buyer
Losses in respect of claims made by Buyer Indemnified Parties. The maximum
amount payable under this paragraph shall include the costs of all actions,
suits, proceedings, demands, assessments, judgments, costs and expenses,
including attorneys’ fees incurred in connection with the investigation, defense
or prosecution of the indemnifiable claims, and those incurred in connection
with the enforcement of this provision), incident to any of the foregoing or
based on allegations of facts which, if true, would require indemnification
hereunder.

(iv) The maximum amount payable to all Buyer Indemnified Parties arising under
Section 9(s) shall be Seven Million Dollars ($7,000,000.00) for total Buyer
Losses in respect of claims made by Buyer Indemnified Parties. The maximum
amount payable under this paragraph shall include the costs of all actions,
suits, proceedings, demands, assessments, judgments, costs and expenses
including attorneys’ fees incurred in connection with the investigation, defense
or prosecution of the indemnifiable claims, and those incurred in connection
with the enforcement of this provision), incident to any of the foregoing or
based on allegations of facts which, if true, would require indemnification
hereunder.

(v) The maximum amount payable to all Buyer Indemnified Parties for Buyer Losses
in respect of claims made by Buyer Indemnified Parties for a breach of Sellers’
representations and warranties set forth in Sections 9(a), 9(b), 9(j), 9(r), and
9(i)(ii) of this Agreement and under Section 15(a)(i) including Retained
Liabilities (other than Franchise Matters) set forth in this Agreement shall not
exceed the Purchase Price. The maximum amount payable under this paragraph shall
include the costs of all actions, suits, proceedings, demands, assessments,
judgments, costs and expenses, (including attorneys’ fees incurred in connection
with the investigation, defense or prosecution of the indemnifiable claims, and
those incurred in connection with the enforcement of this provision), incident
to any of the foregoing or based on allegations of facts which, if true, would
require indemnification hereunder.

(vi) Regardless of whether total Buyer Losses measured by the individual limits
set forth above would exceed the Purchase Price, the maximum total amount
payable to Buyer Indemnified Parties for the aggregate of all Buyer Losses that
arise for any reason as set forth above shall not exceed the Purchase Price.

(c) Indemnification of Sellers and Owners. Buyer agrees to indemnify and hold
Sellers and Owners, and their affiliates, owners, and their directors and
officers, employees and agents (“Seller Indemnified Parties”), harmless against
and with respect to the following (“Seller Losses”, and collectively with Buyer
Losses, “Losses”):

(i) any Assumed Liability, including all liabilities, obligations and
commitments (whether accrued, absolute, contingent or otherwise of Buyer
relating to the Business during any period commencing after the Closing Date)
which are not Retained Liabilities or Retained Liabilities for Franchise
Matters; and

 

-49-



--------------------------------------------------------------------------------

(ii) damages resulting from any breach of warranty or misrepresentation of Buyer
set forth in this Agreement or in any certificate furnished to Sellers or Owners
under this Agreement.

(d) Limitation of Buyer Indemnification. Notwithstanding the provisions of
Section 15(c):

(i) Seller Indemnified Parties shall not be entitled to indemnification for
Seller Losses in respect of claims made pursuant to Section 15(c) unless the
total of all Seller Losses in respect of such claims made by such Seller
Indemnified Parties shall exceed One Hundred Thousand Dollars ($100,000) in the
aggregate (the “Buyer Deductible”); provided, however, the Buyer Deductible
shall not apply to the payment of the Purchase Price, (including payments with
respect to the Indemnity Holdback, the Company-Owned Store Holdback or the
Incentive Holdback or other Purchase Price Adjustments), the Assumed Liabilities
or shall not apply to Seller Losses incurred by Seller Indemnified Parties which
arise out of any breach of the representations and warranties set forth in
Sections 10(a) or 10(b) of this Agreement; and

(ii) The maximum amount payable to all Seller Indemnified Parties for Seller
Losses in respect of claims made by Seller Indemnified Parties under
Section 15(c)(ii) shall not exceed Three Million Dollars ($3,000,000) (the
“Buyer Cap”), provided, however, that the Buyer Cap shall not apply to Seller
Losses incurred by Seller Indemnified Parties which arise out of any breach of
the representations and warranties set forth in Sections 10(a) or 10(b) of this
Agreement or under Section 15(c)(i) for which the maximum liability shall be the
Purchase Price. The maximum amount payable hereunder shall include the costs of
all actions, suits, proceedings, demands, assessments, judgments, costs and
expenses (including attorneys’ fees incurred in connection with the
investigation, defense or prosecution of the indemnified claim, and those
incurred in connection with the enforcement of these provisions) incident to any
of the foregoing or based on allegations of facts which, if true, would require
indemnification hereunder.

(iii) Regardless of whether total Seller Losses measured by the individual
limits set forth above would exceed the Purchase Price, the maximum total amount
payable to Seller Indemnified Parties for the aggregate of all Seller Losses
that arise for any reason set forth above shall not exceed the Purchase Price.

(e) Defense of Third Party Claims. If any third party shall notify any Party
(the “Indemnified Party”) with respect to any claim by such third party (a
“Third Party Claim”) which may give rise to a claim for indemnification against
any other Party (the

 

-50-



--------------------------------------------------------------------------------

“Indemnifying Party”), then the Indemnified Party shall give a Notice of Claim
(as such term is defined in Section 15(g) hereof) to the Indemnifying Party
promptly after receipt of notice of the Third Party Claim; provided, however,
that failure to give such Notice of Claim shall not affect the indemnification
provided hereunder except to the extent the Indemnifying Party shall have been
actually prejudiced as a result of such failure. The Indemnifying Party may
assume the defense of such Third Party Claim and shall have the right to settle
and compromise such Third Party Claim on terms which are judged reasonable by
the Indemnifying Party and such settlement and compromise shall be binding upon
the Indemnified Party and the Indemnifying Party for purposes of indemnification
under this Agreement; provided, however, that (i) the Indemnifying Party shall
retain counsel reasonably acceptable to the Indemnified Party, (ii) the
Indemnified Party, at its sole cost and expense for which it shall not be
entitled to any indemnification hereunder, may participate in the defense of
such Third Party Claim with co-counsel of its choice to the extent that the
Indemnified Party believes, in its sole discretion, that the Third Party Claim
shall affect its ongoing business (iii) the Indemnifying Party shall not consent
to the entry of any judgment with respect to the Third Party Claim or enter into
any settlement with respect to the Third Party Claim which does not include a
provision whereby the plaintiff or claimant asserting the Third Party Claim
releases the Indemnified Party from all liability with respect thereto and the
Indemnified Party shall have been held harmless against or indemnified for all
amounts agreed to be paid, and all amounts paid, in such settlement and
(iv) Indemnifying Party shall not enter into a settlement which requires the
Indemnified Party to provide or consent to an admission of liability, or finding
of guilt or liability without the Indemnified Party’s prior consent. The
Indemnified Party shall cooperate with and make available to the Indemnifying
Party such assistance and materials as may be reasonably requested of it. If a
suit, action or proceeding involves a matter solely of concern to the
Indemnified Party, in addition to a Third Party Claim for which indemnification
under this Section 15 is being sought, such additional matter shall be within
the sole responsibility of the Indemnified Party and its counsel. If the
Indemnifying Party believes that it is not obligated to indemnify the
Indemnified Party with respect to a Third Party Claim, the Indemnifying Party
shall promptly so inform the Indemnified Party in writing (a “Dispute Notice”),
specifying the reason or reasons why the claim for indemnification is being
disputed. In such event, the Indemnifying Party may, at its discretion, elect to
defend such Third Party Claim by so indicating in the Dispute Notice while at
the same time reserving its right to dispute its alleged indemnification
obligation. In such event, the provisions above of this Section 15(e) shall
apply with respect to the defense and settlement of such Third Party Claim. If
the Indemnifying Party does not elect to defend such Third Party Claim, the
Indemnified Party may defend and/or settle such Third Party Claim in such manner
as it deems appropriate, and the Indemnifying Party shall be deemed to have
irrevocably waived any objection which it might otherwise have regarding the
manner in which such Third Party Claim is so defended and/or settled.

(f) Other Claims. In the event the Indemnified Party shall claim that it is
entitled to be indemnified pursuant to the terms of this Section 15 other than
with respect to a Third Party Claim, the Indemnified Party shall give a Notice
of Claim promptly after the Indemnified Party becomes aware of such claim or of
any event or circumstances which may reasonably be expected to result in such

 

-51-



--------------------------------------------------------------------------------

claim; provided, however, that failure to give such notification shall not
affect the indemnification provided hereunder except to the extent the
Indemnifying Party shall have been actually prejudiced as a result of such
failure. If the Indemnifying Party agrees with such claim for indemnification,
it shall remit payment for the amount of such claim promptly after receipt from
the Indemnified Party of the Notice of Claim and the determination of the agreed
upon amount of Buyer Losses or Seller Losses, as the case may be, with respect
thereto. In the event of a dispute, the Indemnified Party and the Indemnifying
Party shall proceed in good faith and attempt to negotiate a resolution of such
dispute, and if not resolved through negotiations, such dispute shall be
resolved pursuant to Section 17(f) hereof.

(g) Notice of Claim. Each “Notice of Claim” hereunder shall be in writing and
(i) shall specify the breach of warranty or misrepresentation set forth in this
Agreement or any certificate furnished under this Agreement, the non-fulfillment
of covenant or agreement set forth in this Agreement, or the other basis for
indemnification hereunder, claimed by the Indemnified Party, (ii) if such notice
is being given with respect to a Third Party Claim, shall describe in reasonable
detail such Third Party Claim, and (iii) shall specify Buyer Losses or Seller
Losses, as the case may be, incurred by, or imposed upon, the Indemnified Party
on account of the basis for the claim for indemnification specified in the
Notice of Claim pursuant to the preceding clauses (i) and, if applicable,
(ii) of this provision. If such Buyer Losses or such Seller Losses, as the case
may be, are liquidated in amount, the Notice of Claim shall so state and such
amount shall be deemed the amount of the claim of the Indemnified Party. If such
Buyer Losses or such Seller Losses, as the case may be, are not liquidated in
amount, the Notice of Claim shall so state and, in such event, a claim shall be
deemed asserted against the Indemnifying Party by the Indemnified Party, but no
payment shall be made on account thereof until the amount of such claim is
liquidated and the claim is finally determined.

(h) Survival of Representations and Indemnification. The representations set
forth in Sections 9 and 10 shall survive the Closing for two (2) years except
for (A) the representations and warranties set forth in the first sentence of
Section 9(a), Sections 9(b), 9(j), 9(r), 9(s), 9(u) and 9(v), and Sections 10(a)
and (b), which shall survive for the applicable statutes of limitations, and
(B) the representations and warranties set forth in Section 9(i)(ii), which
shall survive without limitation as to time. In the event a claim for
indemnification relative to any breach of warranty or misrepresentation is
asserted in accordance with this Section 15 prior to the expiration of the
survival period applicable to such warranty or representation set forth above in
this Section 15(h), such claim and any corresponding indemnity shall survive
until finally determined by the Parties or litigation in an appropriate court of
competent jurisdiction.

(i) No Affect on Rights. The representations and warranties of each of the
Parties hereto in this Agreement shall be unaffected by (and shall not be deemed
waived by) any investigation, audit, appraisal or inspection at any time made by
or on behalf of the Parties hereto or by any subsequent advice or disclosure
after the date of this Agreement but prior to the Closing. The waiver of any
condition based on the accuracy of any representation or warranty, or on the
performance of or compliance with any covenant or obligation will not affect any
Party’s right to indemnification or other remedies based on such
representations, warranties, covenants and obligations.

 

-52-



--------------------------------------------------------------------------------

(j) Manner of Payment. Any indemnification of Seller Indemnified Parties
pursuant to this Section 15 shall be effected by wire transfer of immediately
available funds from Buyer to an account designated by Owners, within ten
(10) days after a final settlement has been reached or a final judgment has been
rendered with respect to the Loss for which indemnification is sought. Subject
to the provisions of the Indemnity Holdback Escrow Agreement, any
indemnification of the Buyer Indemnified Parties pursuant to this Section 15
shall, within ten (10) days after a final settlement has been reached or a final
judgment has been rendered with respect to the Loss for which indemnification is
sought, be first offset against the Indemnity Holdback, to the extent available
and then effected by a wire transfer of immediately available funds from Sellers
and/or Owners to an account designated by Buyer.

(k) Purchase Price Adjustment. All indemnification payments made under this
Agreement shall be treated as adjustments to the Purchase Price.

(l) Exclusive Remedy. Except as otherwise set forth in Sections 5, 11(f)(v),
11(g), 14(c) and 14(d) and, Sections 11(d), 11(e), 11(i) and 11(j), for which
Buyer shall be entitled to specific performance, this Section 15 shall provide
the sole and exclusive remedy for claims for indemnification for Buyer Losses or
any other claim arising out of this Agreement and the transactions contemplated
hereby. Notwithstanding the foregoing, nothing in this Agreement shall limit the
remedy available to a Party for (i) claims arising out of fraud, intentional
misrepresentation or willful breach or (ii) claims arising out of breaches of
Sections 11(f) or 11(g). For the avoidance of doubt, nothing in this Section 15
shall limit the rights of any of the Parties hereto to exercise any and all
available remedies set forth in any other Transaction Document executed in
connection with the transactions contemplated hereunder.

16. Definitions.

For purposes of this Agreement, the following terms have the meaning set forth
below:

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Franchise Matters” means any and all franchise sales activities, franchise
agreements, franchise offers, franchise registrations, franchise disclosures
(including but not limited to disclosures in any UFOCs) of Sellers or Owners and
other transactions and conduct by Sellers as a franchisor prior to Closing.

 

-53-



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board (or any successor authority) that are
applicable as the date of determination.

“IRS” means the United States Internal Revenue Service (or any successor
agency).

“Knowledge” means the actual knowledge of Owners, Sellers or Sellers’ officers
and directors, after reasonable inquiry.

“Liens” means any mortgages, pledges, security interests, deeds of trust, liens,
charges, options, conditional sales contracts, claims, restrictions, covenants,
easements, rights of way, title defects or other encumbrances or restrictions of
any nature whatsoever.

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practices (including with respect to quantity and
frequency).

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated association,
corporation, entity or government (whether Federal, state, county, city or
otherwise, including, without limitation, any instrumentality, division, agency
or department thereof).

“Tax” or “Taxes” means any and all taxes, however denominated, the liability for
which is imposed by law, contractual agreement or otherwise, which taxes shall
include, but not be limited to, all net income, gross income, gross receipts,
franchise, excise, occupation, estimated, alternative minimum, add-on minimum,
premium, windfall profit, profits, gains, net worth, paid up capital, capital
stock, greenmail, sales, use, ad valorem, value added, retailers’ occupation,
stamp, natural resources, environmental, real property, personal property,
custom, duty, transfer, recording, escheat, registration, documentation,
leasing, insurance, social security, employment, severance, workers’
compensation, impact, hospital, health, unemployment, disability, payroll,
license, service, service use, employee or other withholding, or other tax or
governmental charge, of any kind whatsoever, including any interest, penalties,
fees, charges, levies, assessments, duties, tariffs, imposts or additions to Tax
that may become payable in respect thereof, and any liability in respect of such
amounts arising as a result of being a member of any affiliated, consolidated,
combined, unitary or similar group, as a successor to or transferee of another
Person or by contract.

“Tax Returns” means returns, declarations, reports, statements, elections,
estimates, claims for refund, information returns or other documents (including
any related or supporting schedules, statements or information, any amendment to
the foregoing, and any sales and use and resale certificates) filed or required
to be filed in connection with the determination,

 

-54-



--------------------------------------------------------------------------------

assessment, payment, deposit or collection of any Taxes of any Party or the
administration of any laws, regulations or administrative requirements relating
to any Taxes.

“UFOC” means a uniform franchise offering circular.

The following terms are defined in the following Section:

 

Term

  

Section

Acquired Assets    Section 1(a) Advertising Fund Deposits    Section 1(a)(vii)
Agreement    Preamble Assignment of Contracts    Section 7(d) Assumed
Advertising Commitments    Section 2 Assumed Contracts    Section 1(a)(vi)
Assumed Liabilities    Section 2 Benefit Plan    Section 9(n) Bennett   
Preamble Bill of Sale    Section 7(a) Business    Recitals Business Names   
Section 11(j) Buyer    Preamble Buyer Cap    Section 15(d) Buyer Deductible   
Section 15(d) Buyer Indemnified Party    Section 15(a) Buyer Losses    Section
15(a) CERCLA    Section 9(s) Closing    Section 6 Closing Date    Section 6
COBRA    Section 3(f) Company-Owned Store Assets    Section 11(h) Company-Owned
Store Premises    Section 11(h) Company-Owned Stores    Section 1(a)(xiv)
Company-Owned Store Holdback    Section 5(a) Company-Owned Store Holdback Escrow
Agreement    Section 5(a) Confidential Information    Section 11(g) Consulting
Agreements    Section 7(f) Copp    Preamble Dispute Notice    Section 15(e)
Environmental, Health, and Safety Requirements    Section 9(s) ERISA    Section
9(r) Escrow Agent    Section 5(a) Excluded Assets    Section 1(b) Excluded
Contracts    Section 1(b)(iv)

 

-55-



--------------------------------------------------------------------------------

Term

  

Section

Excluded Entities    Section 1(b)(i) Exxon    Section 11(h) Exxon Lease(s)   
Section 11(h) Financial Statements    Section 9(e) Franchise Agreements   
Section 9(u) GCKB Inc.    Preamble GE Consent    Section 7(l) Governmental
Authority    Section 9(p) Incentive Amendment    Section 11(d) Incentive
Holdback    Section 5(a) Incentive Holdback Escrow Agreement    Section 5(a)
Incentive Program    Section 11(d) Indemnified Party    Section 15(e)
Indemnifying Party    Section 15(e) Indemnity Holdback    Section 5(a) Indemnity
Holdback Escrow Agreement    Section 5(a) Indemnity Holdback Period    Section
5(a) Intangible Assets    Section 1(a)(v) Intellectual Property    Section 9(l)
International    Preamble Laws    Section 9(h) Lease Agreement    Section 7(g)
Lease Assignment Agreement    Section 7(h) Lease Guarantee Agreement    Section
2 Lease Control Agreement    Section 7(i) Leased Real Properties    Section 9(k)
Leases    Section 9(k) Losses    Section 15(c) Most Recent Financial Statements
and Balance Sheet    Section 9(e) New England    Preamble New Franchise
Agreement(s)    Section 11(h) New Lease(s)    Section 11(h) Notice of Claim   
Section 15(g) Operating    Preamble Owner(s)    Preamble Party (Parties)   
Preamble Permits    Section 1(a)(x) Personal Property    Section 9(i) Personal
Property Leases    Section 9(k) Prospective Franchisee Deposits    Section
1(a)(vii) Purchase Price    Section 4(a) Real Property Leases    Section 9(k)

 

-56-



--------------------------------------------------------------------------------

Term

  

Section

Records    Section 1(a)(xii) Required Consents    Section 7(c) Restricted Period
   Section 11(f)(ii) Retained Legal Liabilities    Section 3 (g) Retained
Liabilities    Section 3 Richardson, Texas Property    Section 11(h) Royalty
Adjustment    Section 11(d) Seller(s)    Preamble Seller Losses    Section 15(c)
Sellers’ Deductible    Section 15(b) Seller Franchisees    Section 11(d) Seller
Indemnified Parties    Section 15(c) SOCI    Section 11(h) SOCS    Preamble
Standby Leases    Section 7(i) SWDA    Section 9(s) Systems    Section 9(x) Tax
Allocation Statement    Section 4(b) Termination Date    Section 14(a)(ii)
Territory    Section 11(f)(ii) Third Party Claim    Section 15(e) Transaction
Documents    Section 17(c) Transferred Employees    Section 11(a) WARN Act   
Section 9(q)

17. Miscellaneous.

(a) Expenses. The Parties shall pay their own expenses, including accountants’
and attorneys’ fees, incurred in connection with the negotiation and
consummation of the transactions contemplated by this Agreement.

(b) Notices. All notices and other communications required or permitted under
this Agreement shall be in writing and, if mailed by prepaid registered or
certified mail, return receipt requested, shall be deemed to have been received
on the earlier of the date shown on the receipt or three (3) days after the
post-mark date thereof. Notices may be given by recognized overnight courier
services and shall be deemed to have been received as of the regularly scheduled
time for delivery established by such courier service. In addition, notices
hereunder may be delivered by hand in which event the notice shall be deemed
effective when delivered. All notices and other communications under this
Agreement shall be given to the Parties hereto at the following addresses:

 

Buyers:   

Midas International Corporation

1300 Arlington Heights Road

Itasca, Illinois 60143

Attn: General Counsel

 

-57-



--------------------------------------------------------------------------------

With a copy to:   

Goldberg, Kohn, Bell, Black, Rosenbloom & Moritz, Ltd.

55 East Monroe Street, Suite 3300

Chicago, Illinois 60603

Attn: Denise B. Caplan, Esq.

Sellers/Owners:   

c/o Kevin M. Bennett

159 Hwy. 22 East

Madisonville, Louisiana 70447

With a copy to:   

William A. Neilson, Esq.

Ajubita, Leftwich & Salzer, L.L.C.

1100 Poydras Street, Suite 1500

New Orleans, Louisiana 70163-1500

A Party may designate that a notice be given to such other address as they may
from time to time specify by written notice as herein provided to the other
Parties.

(c) Complete Agreement. This Agreement and the other agreements executed
pursuant thereof (collectively, the “Transaction Documents”) are complete and
all understandings and agreements with reference thereto have been expressed
herein or in the exhibits hereto and this Agreement supersedes any other prior
agreements, if any, between the Parties hereto with respect to the transaction
contemplated hereby.

(d) Assignability. This Agreement shall not be assignable by Owners or Sellers
without the prior written consent of the Buyer. Buyer may assign any of its
rights and delegate any of its obligations under this Agreement to any
Subsidiary or Subsidiaries of Buyer. Subject to the preceding sentence, this
Agreement will apply to, be binding in all respects upon and inure to the
benefit of the successors and permitted assigns of the Parties. Nothing
expressed or referred to in this Agreement will be construed to give any Person
other than the Parties to this Agreement any legal or equitable right, remedy or
claim under or with respect to this Agreement or any provision of this
Agreement, except such rights as shall inure to a successor or permitted
assignee pursuant to this Section 17(d).

(e) Governing Law. This Agreement and the rights of the Parties shall be
governed and construed in accordance with the laws of the State of Delaware
without reference to conflict of law provisions or any other provisions which
would result in the application of the laws of any jurisdiction other than the
State of Delaware.

(f) CONSENT TO JURISDICTION. EACH OF THE PARTIES HEREBY CONSENTS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN WILMINGTON, DELAWARE AND
IRREVOCABLY AGREES THAT

 

-58-



--------------------------------------------------------------------------------

ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE
LITIGATED IN SUCH COURTS. EACH OF THE PARTIES EXPRESSLY SUBMITS AND CONSENTS TO
THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS. EACH OF THE PARTIES HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH PARTY
BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUCH
PARTY AT THE ADDRESS SET FORTH IN SECTION 17(b) ABOVE AND SERVICE SO MADE SHALL
BE COMPLETE FIVE (5) BUSINESS DAYS AFTER THE SAME HAS BEEN POSTED.

(g) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY WAIVES HIS, HER OR ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT. EACH OF THE PARTIES ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE
TO RELY ON THE WAIVER IN HIS, HER OR ITS RELATED FUTURE DEALINGS. EACH OF THE
PARTIES WARRANTS AND REPRESENTS THAT EACH HAS HAD THE OPPORTUNITY OF REVIEWING
THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY
WAIVES HIS, HER OR ITS JURY TRIAL RIGHTS.

(h) Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original and all of which shall constitute one
Agreement, and the signature of any Party to any counterpart shall be deemed to
be a signature to, and may be appended to, any other counterpart.

(i) Headings; Use of Certain Words. The captions of the various article and
section headings of this Agreement have been inserted only for convenience of
reference and shall not be deemed to be part of this Agreement or modify,
explain, enlarge or restrict any of the provisions of this Agreement.

(j) Amendments. This Agreement may be amended only by a written consent executed
by all of the Parties hereto.

(k) Waivers. Except as otherwise provided herein, Buyer or Owners (acting on
behalf of themselves and the Sellers) may waive in writing compliance by any of
the other Parties hereto (to the extent such compliance is for the benefit of
the Party giving such waiver) with any of the terms, covenants or conditions
contained in this Agreement or in any of the other Transaction Documents (except
such as may be imposed by law). Any waiver by any Party of any violation of,
breach of, or default under, any provision of this Agreement or any of the other
Transaction Documents, by any other Party shall not be construed as, or
constitute, a continuing waiver of such provision, or waiver of any other
violation of, breach of or default under any other provision of this Agreement
or any of the other Transaction Documents.

 

-59-



--------------------------------------------------------------------------------

(l) Schedules and Exhibits. The Schedules and Exhibits attached to this
Agreement are incorporated herein and shall be part of this Agreement for all
purposes.

(m) Gender and Number. The masculine, feminine or neuter gender and the singular
or plural number shall each be deemed to include the others whenever the context
so requires.

(n) Construction. The Parties acknowledge that each such Party was represented
(or had the opportunity to be represented) by legal counsel in connection with
this Agreement, the exhibits hereto and the transactions contemplated by this
Agreement and that each of them and its counsel have reviewed this Agreement, or
have had an opportunity to do so, and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting Party shall not
be employed in the interpretation of this Agreement or any amendments or any
exhibits hereto or thereto.

[Signature Page Follows]

 

-60-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Asset Purchase Agreement as
of the date first above written.

 

BUYER:

MIDAS INTERNATIONAL CORPORATION,

a Delaware corporation

By:

 

 

Name:

 

 

Its:

 

 

SELLERS:

G.C. & K.B. INVESTMENTS, INC.,

a Louisiana corporation

By:

 

 

Name:

 

 

Its:

 

 

NEW ENGLAND, INC., a Louisiana corporation

By:

 

 

Name:

 

 

Its:

 

 

SPEEDEE INTERNATIONAL, INC., a Louisiana corporation

By:

 

 

Name:

 

 

Its:

 

 

(Signature Pages-Asset Purchase Agreement)



--------------------------------------------------------------------------------

SPEEDEE OPERATING COMPANY, LLC, a Louisiana limited liability company By:  

 

Name:  

 

Its:  

 

SPEEDEE OIL CHANGE SYSTEMS, INC., a Louisiana corporation By:  

 

Name:  

 

Its:  

 

OWNERS:

 

GARY L. COPP

 

KEVIN M. BENNETT

(Signature Pages-Asset Purchase Agreement)



--------------------------------------------------------------------------------

EXHIBIT A

Bill of Sale, Assignment and Assumption

See Tab #4



--------------------------------------------------------------------------------

EXHIBIT B

Intentionally Omitted



--------------------------------------------------------------------------------

EXHIBIT C

Assignment of Contracts

See Tab #5



--------------------------------------------------------------------------------

EXHIBIT D

Indemnity Holdback Escrow Agreement

See Tab #7



--------------------------------------------------------------------------------

EXHIBIT E

Form of Consulting Agreement

See Tabs #10 and #11



--------------------------------------------------------------------------------

EXHIBIT F

Lease Assignment Agreement

See Tab #13



--------------------------------------------------------------------------------

EXHIBIT G

Lease Control Agreement

See Tab #14



--------------------------------------------------------------------------------

EXHIBIT H

Company-Owned Store Holdback Escrow Agreement

See Tab #8



--------------------------------------------------------------------------------

EXHIBIT I

Incentive Holdback Escrow Agreement

See Tab #9